 



Exhibit 10.1
THIRD AMENDED AND RESTATED
SECURED REVOLVING CREDIT AGREEMENT
     THIS THIRD AMENDED AND RESTATED SECURED REVOLVING CREDIT AGREEMENT, dated
as of the 19th day of September, 2006 by and among WINDROSE MEDICAL PROPERTIES,
L.P., a Virginia limited partnership and THE HUNTINGTON NATIONAL BANK, a
national banking association and each of the other Lenders (as hereinafter
defined) made a party hereto from time to time, and each of their respective
successors and assigns;
WITNESSETH:
     The parties hereto, in consideration of their mutual covenants hereinafter
set forth and intending to be legally bound hereby, agree as follows:
ARTICLE I
DEFINITIONS
     1.01. Certain Definitions. The following words and terms shall have the
following meanings, respectively, unless the context hereof clearly otherwise
requires:
     “Acquisition Price” shall mean the total costs (including, but not limited
to the purchase price, due diligence costs, legal fees, accounting fees, loan
assumption costs and expenses, closing costs and other customary costs and
expenses of closing) paid by Borrower or a Special Purpose Entity to acquire a
Real Estate Asset.
     “Adjusted EBITDA” shall mean EBITDA, plus Loss on Interest Rate Swap plus
corporate general and administrative expenses.
     “Adjusted LIBOR Interest Rate” shall mean a rate per annum equal to the
quotient obtained (rounded upwards, if necessary, to the nearest 1/100th of 1%)
by dividing (i) the applicable LIBOR Interest Rate by (ii) 1.00 minus the
Reserve Percentage.
     “Advance” shall mean an advance to the Borrower on the account of the
Revolving Facility.
     “Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if such Person owns 10% or more of any
class of voting securities (or other ownership interests) of the controlled
Person or possesses, directly or indirectly, the power to direct or cause the
direction of the management or policies of the controlled Person, whether
through ownership of stock, by contract or otherwise.
     “Agent” shall mean The Huntington National Bank and any successor Agent
appointed hereunder.

 



--------------------------------------------------------------------------------



 



     “Agreement” shall mean this Third Amended and Restated Secured Revolving
Credit Agreement, as the same may be supplemented, modified or amended from time
to time.
     “Appraised Value” shall mean, with respect to a Mortgaged Property, the
fair market value of such Mortgaged Property, as determined by the appraisal or
any update thereof for such Mortgaged Property, as provided in Section 4.02 (l)
hereof.
     “Assignee” shall have the meaning assigned thereto in Section 10.02 hereof.
     “Assignment and Acceptance” shall mean an Assignment and Acceptance
Agreement in the form attached hereto as Exhibit A.
     “Assignment of Rents” shall mean an Assignment of Rents and Leases in the
form attached hereto as Exhibit B, with blanks completed appropriately, given by
the Borrower or a Special Purpose Entity, as applicable, to the Lenders with
respect to a Mortgaged Property as security for the Borrower’s obligations under
the Revolving Facility, subject to such changes as may be required to comply
with the requirements of the law of the state in which such Mortgaged Property
is located, as the same may be supplemented, modified or amended from time to
time.
     “Borrower” shall mean Windrose Medical Properties, L.P., a Virginia limited
partnership.
     “Borrower’s Affidavit” shall mean a Borrower’s Closing Affidavit in the
form of Exhibit C attached hereto, with blanks completed appropriately, given by
the Borrower or a Special Purpose Entity to the Lenders with respect to a
Mortgaged Property.
     “Borrowing Base” shall mean sixty-five percent (65%) of the aggregate
Appraised Value of the Mortgaged Properties, subject to the provisions of
Section 2.01 hereof.
     “Borrowing Base Certificate” shall mean a certificate in the form of
Exhibit D attached hereto executed by the Chief Executive Officer or Chief
Financial Officer of the Borrower.
     “Business Day” shall mean each day excluding Saturdays, Sundays and any
other day on which Agent is closed for business to the public.
     “Capital Expenditure Reserve” shall mean an amount equal to the product of
(a) $0.15 multiplied by (b) the gross rentable square footage of the Real Estate
Assets as determined from time to time by the Compliance Certificate and
identified as item E thereon.
     “Capital Expenditure Reserve Factor” shall mean $0.15 per rentable square
foot.
     “Closing” shall mean the execution and delivery by the Borrower to the
Lenders of this Agreement, the Notes and the other Loan Documents.

2



--------------------------------------------------------------------------------



 



     “Closing Date” shall mean the date of the Closing.
     “Collateral Assignment of Mortgaged Property Sale Agreement” shall mean a
Collateral Assignment of Mortgaged Property Sale Agreement in the form attached
hereto as Exhibit E, with blanks completed appropriately, given by the Borrower
or a Special Purpose Entity, as applicable, to the Lenders with respect to a
Mortgaged Property as security for the Borrower’s obligations under the
Revolving Facility as the same may be supplemented, modified or amended from
time to time.
     “Commitment” shall mean the maximum amount each Lender has agreed to lend
to Borrower as part of the Revolving Facility, as set forth below the signature
line of each Lender, subject to modification by each Assignment and Acceptance.
     “Compliance Certificate” shall mean a certificate in the form of Exhibit F
annexed hereto, executed by the chief executive officer or chief financial
officer of Borrower.
     “Conditional Default” shall mean any condition, event, act or omission
which, with the giving of notice or passage of time or both, would constitute an
Event of Default.
     “Consolidated Group” shall mean Guarantor, Borrower and all Subsidiaries of
Guarantor or Borrower which are consolidated with Guarantor and/or Borrower for
financial reporting purposes under GAAP. Consolidated Group shall not include an
Investment Affiliate or any other Affiliate which is not owned 50% or more by
the Borrower, Guarantor, or their respective Subsidiaries.
     “Construction Loans” shall mean financing obtained by Borrower, Guarantor
or a Special Purpose Entity to finance the costs set forth in the Real Estate
Asset Budget Amount for the construction of a Real Estate Asset.
     “Current Asset Value of Existing Real Estate Asset” shall mean, for any
calendar quarter, the current asset value of Real Estate Assets, other than Real
Estate Assets acquired during such calendar quarter, determined from time to
time by the Compliance Certificate and identified as item H thereon.
     “Debt Service Coverage Ratio” shall mean the ratio of EBITDA plus Loss on
Interest Rate Swap during the then trailing twelve (12) month period, to the
aggregate sum of all Interest payments and principal payments (excluding
principal payments upon maturity of a loan or voluntary prepayments of
principal) on Indebtedness of the Consolidated Group, and the Consolidated
Group’s pro rata share of any Indebtedness of any Investment Affiliate due and
payable during the then trailing twelve (12) month period. The first test shall
be conducted for the quarter ended September 30, 2005, and tested at each
quarter end thereafter.
     “Default Rate” shall mean a rate of interest from time to time which is Two
Percent (2%) per annum above the applicable Interest Rates otherwise then in
effect.
     “Defaulting Lender” shall have the meaning set forth in Section 11.5(b)
hereof.

3



--------------------------------------------------------------------------------



 



     “Deposit” shall mean an earnest money deposit made by a buyer under a
Mortgaged Property Sale Agreement and held by a Title Company or by the Borrower
or Special Purpose Entity, as applicable.
     “Disbursement Request” shall mean a statement of the Borrower setting forth
the amount of an Advance being requested and containing such other information
as is required by Paragraph (a) of Section 5.01 hereof.
     “EBITDA” shall mean for any period, with respect to the Consolidated Group
on a consolidated basis, determined in accordance with GAAP, the sum of the net
income (or net loss) for the then-ending calendar quarter, including the
Consolidated Group’s pro rata share of net income (or net loss) in any
Investment Affiliate, plus the sum of all expenses determined in accordance with
GAAP for the then-ending calendar quarter for (a) Interest, (b) depreciation,
(c) amortization, (d) all accrued or paid taxes on or measured by income to the
extent included in the determination of such net income (or net loss), and (e)
amounts attributable to the minority interest of members of Special Purpose
Entities and other minority members or partners of Borrower, Special Purpose
Entities or Guarantor). Net income (or net loss) shall be computed without
giving effect to extraordinary losses or gains.
     “Environmental Indemnity Agreement” shall mean an Environmental Indemnity
Agreement in the form attached hereto as Exhibit G, with blanks completed
appropriately, to be executed and delivered with respect to a Mortgaged Property
by a Special Purpose Entity, the Borrower and the Guarantor to the Lenders, as
the same may be supplemented, modified or amended from time to time.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
     “ERISA Affiliate” shall mean any trade or business, whether or not
incorporated, which together with the Borrower would be treated as a single
employer under ERISA.
     “Event of Default” shall mean any of the events of default described in
Section 8.01 hereof.
     “FEMA” shall mean the Federal Emergency Management Agency, or any successor
entity.
     “Fixtures” shall mean all personal property now or hereafter owned by the
Borrower or a Special Purpose Entity and now or hereafter affixed to,
incorporated into or to be incorporated into, or used or useful in connection
with, a Mortgaged Property or any part thereof, all replacements thereof,
additions thereto and substitutions therefor.
     “GAAP” shall mean generally accepted accounting principles in the United
States of America in effect from time to time as promulgated by the Financial
Accounting Standards Board and recognized and interpreted by the American
Institute of Certified Public Accountants as of the end of the first full
quarter following the promulgation of such standards.

4



--------------------------------------------------------------------------------



 



     “Governmental Authorities” shall mean the United States of America, the
state and local jurisdictions in which a Mortgaged Property is located and any
political subdivision thereof, and any agency, department, commission, board,
bureau or instrumentality of any of them.
     “Governmental Requirement” shall mean any law, ordinance, order, rule or
regulation of any Governmental Authority, including but not limited to laws,
ordinances, orders, rules or regulations with regard to zoning, subdivision,
building, safety, fire protection or environmental matters applicable to a
Mortgaged Property.
     “Guarantor” shall mean Windrose Medical Properties Trust, a Maryland real
estate investment trust.
     “Guaranty” shall mean the Third Amended and Restated Unconditional Guaranty
executed and delivered by Guarantor to the Lenders of even date herewith,
pursuant to which the Guarantor guarantees the Borrower’s obligations under the
Loan Documents and the LOC Facility Note, as the same may be supplemented,
modified or amended from time to time.
     “Hazardous Constituent” shall have the meaning assigned thereto under 40
C.F.R. §260.10.
     “Hazardous Materials” shall mean, collectively, Hazardous Substances,
Hazardous Constituent and Solid Wastes.
     “Hazardous Materials Laws” shall mean all laws, statutes, ordinances,
rules, regulations, permits, licenses, judgments, writs, injunctions, decrees,
orders, determinations, directives and standards promulgated by any governmental
authority concerning Hazardous Materials or concerning the protection of, or
regulation of the discharge of substances into, the environment or concerning
the health or safety of persons with respect to environmental hazards, and
includes, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended by the Superfund Amendments
and Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., Solid Waste Disposal
Act, as amended by the Resource Conservation and Recovery Act of 1976 and Solid
and Hazardous Waste Amendments of 1984, 42 U.S.C. §§6901 et seq., Federal Water
Pollution Control Act, as amended by the Clean Water Act of 1977, 33 U.S.C.
§§1251 et seq., Clean Air Act of 1966, as amended, 42 U.S.C. §§7401 et seq.,
Toxic Substances Control Act of 1976, 15 U.S.C. §§2601 et seq., Occupational
Safety and Health Act of 1970, as amended, 29 U.S.C. §§651 et seq., Emergency
Planning and Community Right-to-Know Act of 1986, 42 U.S.C. §§11001 et seq.,
National Environmental Policy of 1975, 42 U.S.C. §§4321 et seq., Safe Drinking
Water Act of 1974, as amended, 42 U.S.C. §300(f) et seq., the Hazardous
Materials Transportation Act, 42, U.S.C. §1801 et seq., the Federal Insecticide,
Fungicide, and Rodenticide Act, U. S.C. §7401 et seq., and any similar or
implementing law of the state in which a Mortgaged Property is located, and all
amendments, rules, and regulations promulgated thereunder or implementing the
same.

5



--------------------------------------------------------------------------------



 



     “Hazardous Substances” shall mean at any time any substance, waste,
pollutant, contaminant or material, in solid, liquid or gaseous form, which:
(i) is a substance regulated or defined or designated as hazardous, extremely or
imminently hazardous, objectionable, dangerous, or toxic pursuant to any law, by
any local, state, territorial or federal governmental authority; (ii) is a
substance with respect to which such a governmental authority otherwise requires
environmental compliance, investigation, monitoring, reporting, or remediation;
including but not limited to, (A) all substances, wastes, pollutants,
contaminants and materials regulated, or defined or designated as hazardous,
extremely or imminently hazardous, dangerous, objectionable or toxic, under any
Hazardous Materials Law; (B) petroleum and petroleum based products including
crude oil, used oil and any fractions thereof; (C) natural gas, synthetic gas,
and any mixtures thereof; (D) radon; (E) radioactive substances and materials;
(F) asbestos; (G) urea formaldehyde; (H) polychlorinated biphenyls; (I) lead;
(J) methane; (K) flammable substances and materials; and (L) explosives.
     “Improvements” shall mean the improvements located upon a Mortgaged
Property.
     “Indebtedness” shall mean all obligations, contingent and otherwise, that
in accordance with GAAP should be classified upon a Person’s balance sheet as
liabilities, or to which reference should be made by footnotes thereto,
including, without limitation, all of the following, whether or not so
classified: (a) all debt and similar monetary obligations, whether direct or
indirect; (b) all liabilities secured by any mortgage, pledge, negative pledge,
security interest, lien, negative lien, charge, or other encumbrance existing on
property owned or acquired subject thereto, whether or not the liability secured
thereby shall have been assumed; (c) all guarantees, endorsements and other
contingent obligations whether direct or indirect in respect of indebtedness or
obligations of others, including any liability as the general partner of a
partnership, any obligation to supply funds to or in any manner to invest in,
directly or indirectly, any Person, to purchase indebtedness, or to assure the
owner of indebtedness against loss, through an agreement to purchase goods,
supplies, or services for the purpose of enabling the debtor to make payment of
the indebtedness held by such owner or otherwise, and the obligations to
reimburse the issuer in respect of any letters of credit; (d) obligations as a
lessee under any “capitalized lease” (as determined in accordance with GAAP);
(e) all subordinated debt; (f) all obligations in respect of deferred purchase
prices; (g) all obligations to contribute money; (h) all obligations under
interest rate swaps and similar agreements; and (i) such Person’s liabilities,
contingent or otherwise of the type set forth in (a) through (h) above, under
any joint venture, limited liability company or partnership agreement.
Indebtedness shall not include proceeds from the issuance of preferred stock if
such proceeds are classified as equity under GAAP.
     “Inspecting Architect” shall mean an independent architectural or
engineering firm employed by the Agent with respect to a Mortgaged Property. The
Borrower may submit to the Agent a list of suggested architectural and
engineering firms for consideration by the Agent. The Agent shall not, however,
be obligated to select or retain an Inspecting Architect from such list.

6



--------------------------------------------------------------------------------



 



     “Interest” shall mean, for any period, the sum of all interest due and
payable for such period (including amortization of original issue discount and
debt issuance costs on any Indebtedness and the interest portion of any deferred
payment obligation, calculated in accordance with generally accepted accounting
principles), capitalized interest and non-cash interest expenses, all
commissions, discounts and other fees and expenses owed with respect to letters
of credit and bankers’ acceptance financing, the net costs associated with any
type of interest rate protection agreements (including caps, swaps, options,
futures or similar agreements or arrangements with respect to interest rates),
and all but the principal component of rentals in respect of “capitalized
leases” (determined in accordance with GAAP) paid, accrued or due to be paid or
to be accrued during such period.
     “Interest Rate” shall mean, as to each Advance, a rate per annum equal to
(i) for Prime Advances, the Prime Interest Rate and (ii) for LIBOR Advances, the
Adjusted LIBOR Interest Rate.
     “Interest Rate Protection Product” shall mean an interest rate hedging
program through the purchase of an interest rate swap, cap or other such
interest rate protection product with respect to any Indebtedness during the
term of the Revolving Facility plus one (1) day.
     “Investment Affiliate” shall mean any Person in which the Consolidated
Group, directly or indirectly, has an ownership interest, whose financial
results are not consolidated under GAAP with the financial results of the
Consolidated Group.
     “Lease” shall mean a lease of all or a portion of a Mortgaged Property
(excluding any incidental real estate which is contiguous to the leased real
estate and improvements and which the Borrower or a Special Purpose Entity is or
was required to purchase as part of the acquisition of the leased real estate
and improvements) entered into in the ordinary course of business by and between
the Borrower or a Special Purpose Entity, as applicable, as landlord, and a
Tenant, as tenant.
     “Lenders” shall mean The Huntington National Bank, a national banking
association, and any successor thereto or any holder(s) of the Revolving
Facility (or any portion thereof) from time to time who is an Assignee.
     “Letters of Credit” shall mean Standby Letters of Credit issued by Agent on
behalf of Lenders at the request of Borrower and Guarantor not exceeding the
aggregate sum of Three Million Dollars ($3,000,000) pursuant to Section 2.9
hereof.
     “Leverage Ratio” shall mean the ratio of (a) Total Liabilities to (b) Total
Current Value of Assets as such ratio shall be determined from time to time in
accordance with this Agreement and calculated in the manner set forth in the
Compliance Certificate.
     “LIBOR” shall mean the average (rounded upward to the nearest 1/16 of 1%)
of the per annum rates at which deposits in immediately available funds in U.S.
dollars for the applicable LIBOR Interest Period and in the amount of the
applicable LIBOR Advance are offered to the Agent by prime banks in the London
interbank Eurodollar

7



--------------------------------------------------------------------------------



 



market, determined as of 11:00 a.m. London time (or as soon thereafter as
practicable) two (2) London Banking Days prior to the beginning of the
applicable LIBOR Interest Period.
     “LIBOR Advance” shall mean any Advance which is determined with reference
to the Adjusted LIBOR Interest Rate.
     “LIBOR Interest Period” shall mean a period of one (1) month, two
(2) months, three (3) months, or six (6) months as selected by the Borrower.
     “LIBOR Interest Rate” shall mean, (a) with respect to Advances under Note
A, a rate per annum equal to one hundred fifty (150) basis points above LIBOR;
and (b) with respect to Advances under Note B, a rate per annum equal to one
hundred seventy-five (175) basis points above LIBOR.
     “Loan Documents” shall mean, this Agreement, the Notes, Mortgages,
Assignments of Rents, Collateral Assignments of Mortgaged Property Sale
Agreements, Guaranty, Borrower’s Affidavits, Environmental Indemnities, the
Pledge Agreements and other documents executed and/or delivered by or on behalf
of the Borrower, the Guarantor or a Special Purpose Entity in connection with
the Revolving Facility or any Advance which are in effect from time to time, as
the same may be supplemented, modified or amended from time to time.
     “LOC Facility” shall have the meaning set forth in Section 2.9 hereof.
     “LOC Facility Note” shall mean that certain Reimbursement Note in the
original principal amount of Three Million Dollars ($3,000,000) executed and
delivered by Borrower to The Huntington National Bank of even date herewith, as
the same may be renewed, extended, supplemented, replaced, modified or amended
from time to time.
     “London Banking Day” shall mean a day on which commercial banks are open
for business in London, England, and quoting deposit rates for U.S. dollar
deposits.
     “Loss on Interest Rate Swap” shall mean the loss recognized currently in
earnings pursuant to compliance with Statement of Financial Accountings Standard
No. 133, “Accounting for Derivative Instruments and Hedging Activities.”
     “Major Lease” shall mean a Lease between Borrower or a Special Purpose
Entity, as applicable, and a Major Tenant.
     “Major Tenant” shall mean any Tenant occupying twenty-five percent (25%) or
more of a Mortgaged Property.
     “Material Adverse Effect” shall mean any fact or circumstance which
(a) materially and adversely effects the business, operation, property or
financing conditions of the Borrower and Guarantor taken as a whole, or (b) has
a material adverse effect on the ability of the Borrower, Guarantor or a Special
Purpose Entity to perform

8



--------------------------------------------------------------------------------



 



their respective obligations under this Agreement, the Notes or the other Loan
Documents.
     “Mezzanine Debt” shall mean Indebtedness of Borrower to The Huntington Real
Estate Investment Company or to other financial institutions acceptable to Agent
not to exceed the sum of Fifty Million Dollars ($50,000,000) in the aggregate,
which Indebtedness is secured by equity interests in entities having
Indebtedness secured by mortgages, and which Indebtedness is subordinate to such
mortgage debt.
     “Monetary Event of Default” shall mean an Event of Default under Section
8.01(a) hereof or any other Event of Default which can be cured by the payment
of money.
     “Mortgage” shall mean a Real Estate Mortgage and Security Agreement
substantially in the form of Exhibit H-1 attached hereto, with blanks completed
appropriately, or a Deed of Trust and Security Agreement substantially in the
form of Exhibit H-2 attached hereto, with blanks completed appropriately, given
by the Borrower or a Special Purpose Entity, as applicable, to the Lenders with
respect to a Mortgaged Property as security for the Borrower’s obligations under
the Revolving Facility, subject to such changes as may be required to comply
with the requirements of the laws of the state in which the Mortgaged Property
is located, as the same may be supplemented, modified or amended from time to
time.
     “Mortgage Release Price” shall mean with respect to a Mortgaged Property,
an amount equal to the principal reduction required to allow Borrower to remain
in compliance with the Borrowing Base and the Debt Service Coverage Ratio as set
forth in this Agreement determined in accordance with Section 2.06(b) hereof.
     “Mortgaged Properties Debt Service” shall mean the sum of all Interest
payments and principal payments on the outstanding principal balance of the
Revolving Facility due and payable during the then-ending calendar quarter,
annualized (multiplied by 4), assuming the level amortization of the then
outstanding principal balance of the Revolving Facility over a period of
twenty-five (25) years, at a per annum interest rate equal to One and One-Half
Percent (11/2%) above the most recent weekly average yield on United States
Treasury Securities adjusted to a constant maturity of ten (10) years as
measured on the first day of each calendar quarter.
     “Mortgaged Properties Debt Service Coverage Ratio” shall mean the Mortgaged
Properties Net Operating Income divided by the Mortgaged Properties Debt
Service.
     “Mortgaged Properties Net Operating Income” shall mean the total rental
income during the then-ending calendar quarter, annualized (multiplied by 4)
(including minimum rent, additional rent, common area maintenance, real estate
tax and insurance reimbursements and other tenant reimbursements, including
tenant expense reimbursements and tenant improvement reimbursements, recurring
parking income), received by Borrower and each Special Purpose Entity, as
applicable, and arising from the ownership and operation of the Mortgaged
Properties (excluding tenant security

9



--------------------------------------------------------------------------------



 



deposits, rents from tenants that are subject to a voluntary or involuntary
petition for relief under any federal or state bankruptcy codes or insolvency
laws, and rents from tenants that are not in possession of its demised premises,
except rents and other payments from tenants under master leases or occupancy
agreements approved by Agent), less the sum of all actual costs, taxes, expenses
and disbursements paid or due and payable during such then-ending calendar
quarter, annualized (multiplied by 4), in connection with the ownership,
leasing, management, operation, maintenance and repair of the Mortgaged
Properties and of the personal property, fixtures, machinery, equipment, systems
and apparatus located therein or used in connection therewith, but excluding
(i) non-cash expenses, such as depreciation and amortized costs, (ii) state and
federal income taxes, (iii) the non-current portion of capital expenditures,
(iv) any expenses paid directly by tenants to third parties, (v) any adjustments
made for straight lining of rents, (vi) extraordinary income or expense, and
(vii) debt service payments on all Indebtedness of Borrower with respect to the
Mortgaged Properties; all determined in accordance with GAAP, as measured on the
last day of each calendar quarter.
     “Mortgaged Property” shall mean all Real Estate Assets securing the
Revolving Facility by virtue of a Mortgage.
     “Mortgaged Property Sale Agreement” shall mean with respect to a Mortgaged
Property, an agreement between the Borrower or a Special Purpose Entity, as
applicable, and a buyer not affiliated with the Borrower or the Guarantor which
is approved by the Agent in a form reasonably acceptable to the Agent, pursuant
to which agreement the Borrower or a Special Purpose Entity, as applicable,
agrees to sell, and such buyer agrees to purchase, a Mortgaged Property. Such
sale agreement shall require the buyer thereunder to deposit a Deposit with the
Borrower or a Special Purpose Entity, as applicable, or a Title Company or other
escrow agent. Such term shall also include the exercise of a right of first
refusal or purchase option in a lease of a Mortgaged Property held by a Major
Tenant.
     “Mortgaged Property Site” shall mean the real estate portion of a Mortgaged
Property.
     “Non-Monetary Event of Default” shall mean any Event of Default, other than
a Monetary Event of Default.
     “Note A” shall mean that certain Third Replacement Credit Note in the
original principal amount of Thirty-Eight Million Five Hundred Thousand Dollars
($38,500,000) executed and delivered by Borrower to The Huntington National Bank
of even date herewith, as the same may be renewed, extended, supplemented,
replaced, modified, or amended from time to time.
     “Note B” shall mean that certain Third Replacement Credit Note in the
original principal amount of Eleven Million Five Hundred Thousand Dollars
($11,500,000) executed and delivered by Borrower to The Huntington National Bank
of even date herewith, as the same may be renewed, extended, supplemented,
replaced, modified, or amended from time to time.

10



--------------------------------------------------------------------------------



 



     “Notes” shall mean, together, Note A and Note B.
     “PBGC” shall mean the Pension Benefit Guaranty Corporation established
pursuant to ERISA, or any successor entity.
     “Percentage” shall mean, with respect to each Lender, the percentage which
its Commitment constitutes of the maximum aggregate amount of the Revolving
Facility as set forth below the signature line of each Lender as the same may be
adjusted from time to time.
     “Person” shall mean an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization or a Governmental Authority.
     “Personal Property” shall mean all tangible personal property owned by the
Borrower or a Special Purpose Entity and now or at any time hereafter located on
or at a Mortgaged Property or used in connection therewith or with the
improvements forming a part of such Mortgaged Property.
     “Plan” shall mean an Employee Benefit Plan which is covered by Title 4 of
ERISA or subject to the minimum lending standards under Section 412 of the
Internal Revenue Service as to which the Borrower may have any liability.
     “Plans and Specifications” shall mean the plans and specifications for the
construction of the Improvements forming part of an applicable Mortgaged
Property prepared by the architect therefor approved by Borrower.
     “Pledge Agreements” shall mean certain Membership Pledge Agreements now or
hereafter executed by Borrower in favor of Lenders pursuant to which Borrower
pledges its membership interest in Special Purpose Entities.
     “Prime Advance” shall mean any Advance which is determined with reference
to the Prime Rate.
     “Prime Interest Rate” shall mean a rate per annum equal to the Prime Rate.
     “Prime Rate” shall mean the interest rate per annum announced from time to
time by the Agent as its prime rate. Each interest rate determined by reference
to the Prime Rate shall change automatically from time to time, effective as of
the effective date of each change in the Prime Rate. The Agent’s Prime Rate is
not necessarily the lowest rate at which the Agent lends its funds. The Prime
Rate is only an index rate from which interest rates actually charged to the
Agent’s customers may be measured. The use of the Prime Rate does not constitute
a commitment by the Agent to lend money at a preferred rate.
     “Prohibited Transaction” shall have the meaning ascribed thereto by ERISA.

11



--------------------------------------------------------------------------------



 



     “Project Agreement” shall mean a Project Agreement in the form of Exhibit I
attached hereto, with blanks completed appropriately, to be entered into by the
Agent and the Borrower and a Special Purpose Entity, pursuant to which the
Required Lenders approve a Mortgaged Property.
     “Real Estate Asset” shall mean the real estate and all improvements thereon
for use as a medical related facility owned by the Consolidated Group, together
with any incidental real estate which is contiguous to the leased real estate
and improvements and which Consolidated Group is or was required to purchase as
part of the acquisition of the leased real estate and improvements.
     “Real Estate Asset Budget Amount” shall mean the total budgeted cost (as
such budget shall be updated from time to time) of all projects under
construction owned by the Consolidated Group plus the Consolidated Group’s pro
rata share of the total budgeted cost (as such budget shall be updated from time
to time) of all projects under construction owned by any Investment Affiliate or
by any Subsidiary of the Consolidated Group that is not a wholly owned
Subsidiary provided, however, that with respect to (i) projects owned by any
such Investment Affiliate or Subsidiary for which the respective financial
responsibilities of the other owners of such Investment Affiliate or Subsidiary
on the one hand and the Consolidated Group and its wholly owed Subsidiaries on
the other hand are not in proportion to the respective ownership interests in
the applicable Investment Affiliate or Subsidiary, then the portion of budgeted
cost of such project included in the Real Estate Asset Budget Amount shall be
adjusted to reflect the Consolidated Group’s actual financial responsibility
related to such project. Such costs shall include, without limitation, all land
acquisition costs (but may exclude costs of land used for expansion projects
which was not purchased for the purpose of such expansion project), design and
permitting costs, construction period real estate taxes, leasing costs including
brokers’ commissions and tenant improvements, allowances or reimbursements,
construction costs and opening costs. With respect to any projects financed with
Indebtedness other than the Revolving Facility, such costs shall also include
construction period interest and all fees and expenses associated with such
Indebtedness.
     “Recourse Indebtedness” shall mean any Indebtedness of the Borrower,
Guarantor or Special Purpose Entity, including the Borrower’s, Guarantor’s or
Special Purpose Entity’s respective recourse pro rata share of any Indebtedness
in any Investment Affiliate, for which the lender thereof does not agree to look
solely to a Real Estate Asset for the payment of the indebtedness subject to
usual and customary exculpation carve out provisions and environmental
indemnification agreements.
     “Regulation U” shall mean Regulation U of the Board of Governors of the
Federal Reserve System, as amended from time to time.
     “Reportable Event” shall have the meaning ascribed thereto by ERISA.
     “Restricted Assets” shall have the meaning set forth in Section 7.07
hereof.

12



--------------------------------------------------------------------------------



 



     “Required Lenders” shall mean Lenders holding Percentages aggregating at
least Sixty-Six and Two-Thirds Percent (66-2/3%) or greater.
     “Reserve Percentage” shall mean for any day that percentage (expressed as a
decimal) which is in effect on such day, as prescribed by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, all basic, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) for a member of the Federal
Reserve System in Cleveland, Ohio, in respect of “Eurocurrency Liabilities.” The
Adjusted LIBOR Interest Rate shall be adjusted automatically on and as of the
effective date of any change in the Reserve Percentage.
     “Revolving Facility” shall mean the revolving loan under the Loan Documents
from the Lenders to the Borrower in a principal amount not to exceed Fifty
Million Dollars ($50,000,000) at any time outstanding, subject to increase in
accordance with the terms of Section 2.10 hereof.
     “Revolving Facility Extended Maturity Date” shall mean September 30, 2008.
     “Revolving Facility Maturity Date” shall mean (a) the Revolving Facility
Original Maturity Date, or (b) the Revolving Facility Extended Maturity Date if
the term of Revolving Facility is extended in accordance with Section 2.04
hereof.
     “Revolving Facility Original Maturity Date” shall mean September 30, 2007.
     “Single Mortgaged Property Debt Service” shall mean the total sum of all
Interest payments and principal payments which would be due and payable during
the then-ending calendar quarter, annualized (multiplied by 4), with respect to
a single Mortgaged Property assuming the level amortization of a principal loan
balance equal to Sixty-Five Percent (65%) of the Appraised Value of such
Mortgaged Property over a period of twenty-five (25) years, at a per annum
interest rate equal to One and One-Half Percent (11/2%) above the most recent
weekly average yield on United States Treasury Securities adjusted to a constant
maturity of ten (10) years as measured on the last day of each calendar quarter.
     “Single Mortgaged Property Debt Service Coverage Ratio” shall mean the
Single Mortgaged Property Net Operating Income divided by the Single Mortgaged
Property Debt Service.
     “Single Mortgaged Property Net Operating Income” shall mean the total
rental income, with respect to a Mortgaged Property during the then-ending
calendar quarter, annualized (multiplied by 4) (including minimum rent,
additional rent, common area maintenance, real estate tax and insurance
reimbursements and other tenant reimbursements, including tenant expense
reimbursements and tenant improvement reimbursements, recurring parking income),
received by Borrower and each Special Purpose Entity, as applicable, arising
from the ownership and operation of such Mortgaged Property (excluding tenant
security deposits, rents from tenants that are

13



--------------------------------------------------------------------------------



 



subject to a voluntary or involuntary petition for relief under any federal or
state bankruptcy codes or insolvency laws and rents from tenants that are not in
possession in its demised premises at such Mortgaged Property, except rents and
other payments from tenants under master leases or occupancy agreements approved
by Agent), less the sum of actual costs, taxes, expenses and disbursements paid
or due and payable during such then-ending calendar quarter, annualized
(multiplied by 4), in connection with the ownership, leasing, management,
operation, maintenance and repair of such Mortgaged Property and of the personal
property, fixtures, machinery, equipment, systems and apparatus located therein
or used in connection therewith, but excluding (i) non-cash expenses, such as
depreciation and amortized costs, (ii) state and federal income taxes, (iii) the
non-current portion of capital expenditures, (iv) any expenses to be paid
directly by tenants to third parties, (v) any adjustments made for straight
lining of rents, (vi) extraordinary income or expense, and (vii) the Single
Mortgaged Property Debt Service for such Mortgaged Property, all determined in
accordance with GAAP, as measured on the last day of each calendar quarter.
     “Solid Wastes” shall have the meaning assigned thereto in 40 C.F.R. §261.2.
     “Special Purpose Entities” shall mean limited liability companies or
limited partnerships which own a Mortgaged Property and in which Borrower holds
a controlling interest.
     “Stabilized Occupancy” shall mean, with respect to a Real Estate Asset
under construction, the time when such Real Estate Asset has received a
certificate of occupancy (or similar permit or approval).
     “Storage Containers” shall mean existing and future containers for
Hazardous Materials and above ground and underground storage tank systems
(including underground piping, conduits or sumps).
     “Subordination, Non-Disturbance and Attornment Agreement” shall mean a
Subordination, Non-Disturbance and Attornment Agreement in the form of Exhibit J
attached hereto, with blanks completed appropriately, entered into by the Agent,
the Borrower or a Special Purpose Entity, as applicable, and a Major Tenant with
respect to a Mortgaged Property, subject to such changes as may be required to
comply with the requirements of the law of the state in which the Mortgaged
Property is located and such other revisions as may be reasonably acceptable to
Agent, as the same may be supplemented, modified or amended from time to time.
     “Subsidiary” shall mean, with respect to any Person, (i) any corporation
more than 50% of the outstanding securities having ordinary voting power of
which shall at the time be owned or controlled, directly or indirectly, by such
Person or by one or more of its Subsidiaries or by such Person and one or more
of its Subsidiaries, or (ii) any partnership, limited liability company,
association, joint venture or similar business organization more than 50% of the
ownership interests having ordinary voting power of which shall at the time be
so owned or controlled. Unless otherwise expressly provided, all references
herein to a “Subsidiary” shall mean a Subsidiary of the Borrower and/or

14



--------------------------------------------------------------------------------



 



Guarantor. Subsidiaries of a Person shall not include an Investment Affiliate or
any other Affiliate which is not owned 50% or more directly by a Person.
     “Tangible Net Worth” shall mean the sum of capital surplus, earned surplus,
capital stock, accumulated depreciation and amortization minus deferred charges,
intangibles (excluding lease intangibles and deferred loan fees) and treasury
stock, all as determined in accordance with GAAP consistently applied.
     “Tenant” shall mean any tenant of a Mortgaged Property.
     “Title Company” shall mean with respect to a Mortgaged Property, any title
insurer designated by the Borrower and approved by the Agent which agrees to
insure the priority of the lien of the Mortgage on such Mortgaged Property.
     “Title Policy” shall mean with respect to a Mortgaged Property, the policy
of title insurance issued by a Title Company to the Lenders insuring the
priority of the lien of the Mortgage on such Mortgaged Property.
     “Total Current Value of Assets” shall be the amount determined from time to
time by the Compliance Certificate and identified as item N thereon.
     “Total Current Value of Real Estate Assets” shall be the amount determined
from time to time by the Compliance Certificate and identified as item K
thereon.
     “Total Liabilities” shall mean all liabilities of the Consolidated Group,
including the pro rata share of any liabilities of the Consolidated Group in any
Investment Affiliate, all as determined in accordance with GAAP.
     “Unrestricted Cash and Cash Equivalents” shall mean unencumbered cash on
hand plus cash reserved for the payment of taxes, tenant improvements, capital
expenditures, lease commissions or other reserves available to offset
expenditures generally recognized as property operating expenses, or other
general and administrative expenses.
     “Variable Rate Indebtedness” shall mean Indebtedness which does not bear
interest at a fixed rate of interest and is not covered by an Interest Rate
Protection Product.
     “Wetlands” shall mean any wetlands area or other area which is subject to
the regulatory jurisdiction of the United States Environmental Protection Agency
and/or Army Corps of Engineers and/or any other Governmental Authority, under
any Governmental Requirement, including, without limitation, the Clean Water
Act, 33 U.S.C. §1251, et. seq.
     Unless the context clearly otherwise requires, the foregoing definitions
shall be equally applicable to both the singular and plural forms.

15



--------------------------------------------------------------------------------



 



ARTICLE II
THE REVOLVING FACILITY AND THE LOC FACILITY
     2.01. Revolving Facility. Subject to the terms and conditions hereof, and
relying upon the representations and warranties herein set forth, the Lenders
agree to make the Revolving Facility to the Borrower. The principal amount of
the Revolving Facility outstanding at any time shall not exceed the lesser of:
(a) Fifty Million Dollars ($50,000,000), or (b) the Borrowing Base (as the same
may be adjusted as set forth below in this Section 2.01). The proceeds of
Revolving Facility will be used solely for the acquisition and development by
the Borrower, as applicable, of Real Estate Assets and for working capital
purposes as described herein. The proceeds of Revolving Facility will be
advanced to the Borrower in accordance with and subject to the requirements and
limitations set forth herein. Advances will be made to Borrower for working
capital purposes provided such Advances shall not exceed Five Million Dollars
($5,000,000) at any one time. If prior to the Revolving Facility Maturity Date,
the Borrower repays any Advance(s) of the Revolving Facility, or any portion
thereof, loan proceeds in an amount equal to the amount of the repayment will
again be made available to the Borrower for Advances, subject to the terms and
conditions hereof.
     In the event a Single Mortgaged Property Debt Service Coverage Ratio is
less than 1.25 to 1.00, the Borrowing Base shall be reduced to an amount
sufficient to support a 1.40 to 1.0 Single Mortgaged Property Debt Service
Coverage Ratio with respect to the subject Mortgaged Property until such time as
such Mortgaged Property achieves a 1.40 to 1.0 Single Mortgaged Property Debt
Service Coverage Ratio. By way of illustration, assume a Single Mortgaged
Property has (i) an Appraised Value of $1,000,000; (ii) an initial Borrowing
Base Value of $650,000 (65% of Appraised Value); (iii) an initial Single
Mortgaged Property Debt Service of $50,256 (assuming an interest rate of six
percent (6%) for this example); and (iv) single Mortgaged Property Net Operating
Income of $62,820 (or, 1.25 to 1.0 of the Single Mortgaged Property Debt Service
Ratio). If the Single Mortgaged Property Net Operating Income decreases to
$55,000 (a Single Mortgaged Property Debt Service Ratio below 1.25 to 1.0 using
a Borrowing Base Value of $650,000 and a debt constant of $50,256), then the
required Single Mortgaged Property Debt Service Ratio is adjusted to 1.4 to 1.0
Assuming net operating income to $55,000, then the Borrowing Base value for this
property is reduced to $508,117. At 1.40 to 1.0, net operating income of $55,000
supports a Single Mortgaged Property Debt Service of $39,285, which is a
Borrowing Base Value of $508,117 (at the assumed interest rate). The Single
Mortgaged Property Debt Service Ratio will remain at 1.40 to 1.0 until the
Borrowing Base Value for such property equals $650,000. Thereafter, the
Borrowing Base Value (subject to the 65%) limit) shall be calculated based on
the actual Single Mortgaged Property Debt Service unless and until the Single
Mortgaged Property Debt Service falls below 1.25 to 1.0 at which time the Single
Mortgaged Property Debt Service Ratio shall return to 1.4 to 1.0.
     In the event of an occurrence of an event which has a Material Adverse
Effect upon a Special Purpose Entity and the same is not cured within sixty
(60) days after notice by Agent to Borrower, the Borrowing Base will be reduced
by sixty percent (60%) of the Appraised Value of the applicable Mortgaged
Property.
     2.02. Notes. The Revolving Facility and all Advances thereunder shall be
evidenced by the Borrower’s receipts and the Notes. The aggregate principal
amount of all Advances under

16



--------------------------------------------------------------------------------



 



Note A shall be limited to the lesser of (a) Thirty-Eight Million Five Hundred
Thousand Dollars ($38,500,000) or (b) an amount equal to fifty percent (50%) of
the aggregate Appraised Value of the Mortgaged Properties (the “Note A Maximum
Limit”). All Advances under the Revolving Facility made in excess of the Note A
Maximum Limit up to, but not exceeding the Borrowing Base, shall be evidenced by
Note B; provided, however, the aggregate amount of all Advances under Note B
shall be limited to Eleven Million Five Hundred Thousand Dollars ($11,500,000).
Borrower agrees that if after the Closing Date an Assignee becomes a Lender in
accordance with the terms of this Agreement, Borrower shall execute Notes
payable to the order of such Lender in the principal amount of its Commitment
(i.e., its share of the Revolving Facility). Borrower further agrees that if a
Lender’s Commitment hereafter increases or decreases pursuant to an assignment
complying with the terms of Article X hereof, Borrower agrees to execute
replacement Notes (substantially in the form of the Notes executed by Borrower
payable to The Huntington National Bank of even date herewith) payable to the
order of such Lender in the principal amount of such revised Commitment.
     2.03. Rate of Interest. During the term of the Revolving Facility, the
unpaid principal amount thereof shall, subject to the terms and conditions
hereinafter set forth, bear interest on a basis selected by the Borrower from
the following interest rate selections: (a) the Adjusted LIBOR Interest Rate;
and (b) the Prime Interest Rate.
     Each Advance under the Revolving Facility shall be made as either a Prime
Advance or a LIBOR Advance, as selected by the Borrower. The Borrower may have
Prime Advances and LIBOR Advances outstanding simultaneously; provided, however,
the Borrower may not have more than five (5) LIBOR Advances under the Revolving
Facility in existence at any time and each LIBOR Advance must be in an amount
which is greater than or equal to $1,000,000. The Borrower may convert any Prime
Advances aggregating at least $1,000,000 in principal amount into a LIBOR
Advance on the first day of a calendar month. At the end of the LIBOR Interest
Period applicable to a LIBOR Advance, the Borrower may renew the LIBOR Advance
or may convert the LIBOR Advance to a Prime Advance. If the Borrower fails to
renew any LIBOR Advance or if the Borrower shall receive any new Advance without
designating whether such Advance is a LIBOR Advance or a Prime Advance, such
Advance shall automatically be deemed to be a Prime Advance. At any time that
the Borrower desires a LIBOR Advance or intends to renew a LIBOR Advance or
convert a Prime Advance into a LIBOR Advance, the Borrower must notify the Agent
by a Notice of Pricing Election in the form attached hereto as Exhibit L at
least three (3) London Banking Days prior to the day on which the Borrower
desires such Advance, renewal or conversion to be effective. The Borrower shall
have no right to designate a new Advance as, or convert an existing Prime Rate
Advance to, a LIBOR Advance if an Event of Default is then continuing. The
Borrower shall have no right to select a LIBOR Interest Period for a LIBOR
Advance if such LIBOR Interest Period would extend beyond the Maturity Date.
     While and so long as no Event of Default is continuing, interest shall
accrue at the applicable Interest Rates upon the daily principal balance of the
Revolving Facility, based on a three hundred sixty (360) day year, for the
actual number of days elapsed since the date to which interest has been paid.

17



--------------------------------------------------------------------------------



 



     If a Lender shall determine, after the date hereof, that the adoption of
any applicable law, rule, regulation or guideline regarding capital adequacy, or
any change therein, or any change in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by such Lender
(or such Lender’s lending office) with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on such Lender’s capital (or on the capital of a Lender’s holding
company) as a consequence of the Revolving Facility to a level below that such
Lender (or such Lender’s holding company) could have achieved but for such
adoption, change or compliance (taking into consideration such Lender’s policies
or the policies of such Lender’s holding company with respect to capital
adequacy) by an amount deemed by such Lender to be material, then from time to
time, within fifteen (15) days after demand by such Lender, the Borrower shall
either (a) pay to such Lender such additional amount or amounts as will
compensate such Lenders (or such Lender’s holding company) for such reduction,
or (b) convert all LIBOR Advances to a Prime Advance. If the Borrower elects the
option provided in the foregoing subparagraph (b), the Borrower shall not be
subject to the requirement hereunder that the Borrower reimburse such Lender for
any loss, cost or expense incurred by such Lender as a result of the Borrower
paying a LIBOR Advance prior to the end of the applicable LIBOR Interest Period,
provided, however, thereafter the Borrower may not elect for any Advances to be
LIBOR Advances. A Lender will designate a different lending office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the judgment of such Lender, be otherwise disadvantageous to
such Lender. In determining such amount, a Lender may use any reasonable
averaging and attribution methods. Failure on the part of a Lender to demand
compensation for any reduction in return on capital with respect to any period
shall not constitute a waiver of such Lender’s rights to demand compensation for
any reduction in return on capital in such period or in any other period. The
protection of this Section shall be available to the Lenders regardless of any
possible contention of the invalidity of the law, regulation or other condition
which shall have been imposed.
     2.04. Maturity Dates. If not sooner paid, all Advances under the Revolving
Facility shall be due and payable on the Revolving Facility Original Maturity
Date. Borrower shall have the option to extend the term of Revolving Facility
from the Revolving Facility Original Maturity Date to the Revolving Facility
Extended Maturity Date upon satisfaction of the following conditions:
(a) Borrower shall give the Agent written notice of Borrower’s election to
extend the term of Revolving Facility no earlier than thirty (30) days prior to
the Revolving Facility Original Maturity Date; (b) no Event of Default or
Conditional Default is then continuing; and (c) Borrower shall pay to Agent on
the Revolving Facility Original Maturity Date an extension fee in an amount
equal to twenty-five (25) basis points of the maximum principal amount of
Revolving Facility.
     2.05. Interest Payments. The Borrower shall pay interest to the Agent at
the applicable Interest Rates on the outstanding principal balance of the
Revolving Facility on the first (1st) day of each calendar month while proceeds
of the Revolving Facility remain outstanding, commencing on the first (1st) day
of the first (1st) calendar month following the first Advance of the Revolving
Facility.

18



--------------------------------------------------------------------------------



 



     2.06. Principal Payments. Except as set forth herein, all payments of
principal shall be first applied to the reduction of principal outstanding under
Note B and second applied to the reduction of principal outstanding under Note A
or as otherwise directed by Borrower. Upon the sale of a Mortgaged Property, the
Borrower shall pay to the Agent an amount equal to the Mortgage Release Price
payable in respect thereof, and such Mortgage Release Price payment when
received by the Agent, shall be applied in reduction of the principal balance of
the Revolving Facility in such order as Agent may determine in its sole
discretion. Notwithstanding the foregoing provisions, during the continuance of
an Event of Default, any Mortgage Release Price payment received by the Agent
may be applied, in the discretion of the Lenders, in reduction of any accrued
and unpaid interest on the Revolving Facility or any outstanding Advance made
pursuant to Section 5.01(c) hereof, so long as the Agent provides to Borrower
all documents necessary to release the Mortgaged Property being sold.
     At the request of the Agent, the Borrower will furnish to the Agent copies
of any closing statement, purchase agreement and similar documents relating to
the sale of a Mortgaged Property prior to the release by the Agent of the
security with respect to such Mortgaged Property.
     During the term of the Revolving Facility, upon the Agent’s receipt of the
Mortgage Release Price with respect to a Mortgaged Property, the Agent will
release the applicable Mortgaged Property and all other security of the Lenders
encumbering such Mortgaged Property by the prompt delivery of appropriate
documents duly authorized and executed and in accordance with the law of the
State in which the Mortgaged Property is located to fully and completely release
any security interest of Lenders encumbering such Mortgaged Property.
     Notwithstanding anything contained herein to the contrary, as a condition
to any release Borrower shall have satisfied the following conditions prior to
the Agent’s release of a Mortgaged Property:
     a. No Conditional Default or Event of Default shall exist;
     b. Borrower shall have provided to Agent a proforma Borrowing Base
Certificate as of the end of the previous calendar month and a proforma
Compliance Certificate as of the end of the previous calendar quarter,
demonstrating Borrower’s compliance with the terms of this Agreement after
giving effect to the release of such Mortgaged Property; and
     c. Borrower shall pay all costs and expenses reasonably incurred by Agent
in connection with the release of such Mortgaged Property.
     2.07. Prepayments. The Borrower may prepay the principal amount of any
Prime Advance in whole or in part from time to time without any prepayment
penalty. The Borrower may not prepay any LIBOR Advance before the expiration of
the LIBOR Interest Period applicable to such LIBOR Advance, except upon the
payment of the amount provided for below.
     If any LIBOR Advance becomes due and payable or is prepaid prior to the
last day of the applicable LIBOR Interest Period (including any prepayment
resulting from the acceleration of the Revolving Facility by the Lenders as a
consequence of an Event of Default), the Borrower

19



--------------------------------------------------------------------------------



 



also promises to reimburse the Lenders on demand for any resulting loss, cost,
or expense incurred by the Lenders as a result thereof including, without
limitation, any loss incurred in obtaining, liquidating, or employing deposits
from third parties, but excluding the Lenders’ loss of margin for the period
after any such payment. If, because of the introduction of or any change in, or
because of any judicial, administrative, or other governmental interpretation
of, any law or regulation, there shall be any increase in the cost to the
Lenders of making, funding, maintaining, or allocating capital to LIBOR
Advances, then from time to time, within fifteen (15) days after demand by the
Agent, the Borrower shall either (a) pay to the Lenders additional amounts
sufficient to compensate the Lenders for such increased cost; or (b) convert all
LIBOR Advances to a Prime Advance. If the Borrower elects the option provided in
the foregoing subparagraph (b), the Borrower shall not be subject to the
requirement hereunder that the Borrower reimburse the Lenders for any loss, cost
or expense incurred by the Lenders as a result of the Borrower paying a LIBOR
Advance prior to the end of the applicable LIBOR Interest Period; provided,
however, thereafter the Borrower may not elect for any Advances to be LIBOR
Advances. If, because of the introduction of or any change in, or because of any
judicial, administrative, or other governmental interpretation of, any law or
regulation, it becomes unlawful for the Lenders to make, fund, or maintain any
LIBOR Advance, then the Lenders’ obligation to make, fund, or maintain any LIBOR
Advance shall terminate.
     2.08. Late Fee. If any sum of principal or interest in respect of the
Revolving Facility is not paid within five (5) days after the date when due,
then, in addition to and not in lieu of any other rights or remedies available
to the Lenders, the Borrower shall pay to the Lenders, on demand, a late fee in
an amount equal to the greater of five percent (5%) of such sum or Twenty-Five
Dollars ($25.00), but not to exceed Two Thousand Dollars ($2,000.00). In no
event, however, shall a late fee be payable under this Section 2.08 in respect
of an Advance and the interest thereon if the Borrower fails to pay such Advance
and interest on the Advance Maturity Date therefor or on the date on which such
Advance and interest are payable as a result of the acceleration of the
Revolving Facility pursuant to the terms of this Agreement.
     2.09. LOC Facility/Letters of Credit. Subject to the terms, provisions and
conditions hereof, The Huntington National Bank agrees to make available to
Borrower an unsecured line of credit in an amount not to exceed Three Million
Dollars ($3,000,000) for the issuance of Letters of Credit (“LOC Facility”).
Each Letter of Credit shall be irrevocable and shall have an expiration date not
later than the Revolving Facility Maturity Date. Any draw upon the Letters of
Credit issued hereunder shall be (a) evidenced by the LOC Facility Note, (b) due
and payable on demand, and (c) shall bear interest at the Prime Rate.
     Borrower shall pay to The Huntington National Bank a fee for issuance of a
Letter of Credit in an amount equal to 125 basis points per annum (computed on
the basis of a year of 360-days and the actual number of days of the stated term
of the applicable Letter of Credit) of the aggregate stated amount of the
applicable Letter of Credit. Such fee shall be payable in advance on the date of
issuance of the applicable Letter of Credit. Borrower shall also pay to The
Huntington National Bank when due all usual and customary administrative fees
associated with the issuance of the Letters of Credit.
     2.10. Increase in Revolving Facility. If no Conditional Default or Event of
Default shall have occurred and be continuing at such time, the Borrower may
request, if it so elects, an

20



--------------------------------------------------------------------------------



 



increase in the aggregate principal amount of Revolving Facility by making a
written request to Agent that the aggregate principal amount of Revolving
Facility be increased; provided that (i) the aggregate principal amount shall at
no time exceed Seventy Million Dollars ($70,000,000), (ii) the Agent shall have
approved such increase in writing, and (iii) any Lender increasing its
Commitment, as appropriate, shall have received any required customary closing
conditions, including, without limitation, the Borrower’s authorizing
resolutions and opinions of counsel. Any request received by the Agent from the
Borrower to increase the aggregate principal amount of Revolving Facility shall
be delivered to each Lender and shall be implemented by one or more existing
Lenders agreeing to increase their Commitments; provided that no Lender shall
have any obligation to increase its Commitment but each Lender shall have the
right to elect to increase its Commitment in its sole discretion pro rata with
any Lender hereunder or by any combination of the foregoing, as determined by
the Agent in consultation with the Borrower. An increase in the aggregate
principal amount of Revolving Facility and any amendments to this Agreement made
solely to evidence such increase shall not require the consent of any Lender not
participating in such increase.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to the Lenders that as of the Closing
Date:
     3.01. Organization and Qualification. The Borrower is a duly formed and
validly existing limited partnership under the laws of the Commonwealth of
Virginia. The Guarantor is a duly formed and validly existing real estate
investment trust under the laws of the State of Maryland.
     3.02. Right and Power; Corporate Authority. The Borrower has full right,
power and authority to execute and deliver this Agreement and the other Loan
Documents and to perform its obligations thereunder. The Borrower has taken the
necessary corporate action to authorize the execution and delivery of the
Agreement and the other Loan Documents and the borrowings thereunder.
     3.03. Conflict With Other Instruments. The execution and delivery of this
Agreement and the other Loan Documents, the consummation of the transactions
contemplated thereby, and the compliance with the terms, conditions and
provisions thereof will not conflict with or result in a breach of any of the
terms, conditions or provisions of the partnership agreement of the Borrower,
or, to the Borrower’s actual knowledge, any law or any regulation, order, writ,
injunction or decree of any court or Governmental Authority or any agreement or
instrument to which the Borrower is a party or by which the Borrower or its
properties or assets are subject to or bound, or constitute a default thereunder
or result in the creation or imposition of any lien, charge, security interest
or encumbrance of any nature whatsoever upon any of the property of the Borrower
pursuant to the terms of any such agreement or instrument, except as created by
the Loan Documents.
     3.04. Authority, Validity and Binding Effect. The execution and delivery of
this Agreement and the other Loan Documents, and the making of the borrowings
contemplated by the provisions hereof and thereof, have been duly authorized by
all necessary action on the part

21



--------------------------------------------------------------------------------



 



of the Borrower, and no authorization, approval or consent by, or filing with,
any Governmental Authority or public regulatory authority is necessary therefor
except for disclosures as required with the Securities and Exchange Commission.
This Agreement and the other Loan Documents have been duly and validly executed
and delivered by the Borrower and constitute a legal, valid and binding
obligation of the Borrower, enforceable in accordance with their terms, except
as the enforceability thereof may be limited by bankruptcy, insolvency or other
laws of general application affecting the enforcement of creditors’ rights
generally and by principles of equity.
     3.05. Financial Condition. The financial statements of the Borrower and the
Guarantor furnished to the Lenders are complete and correct in all material
respects. Such financial statements were prepared in accordance with GAAP
consistently applied. The financial statements of the Borrower and the Guarantor
fairly present their respective financial condition at the respective dates
indicated therein. Since the dates of such financial statements, there has been
no material adverse change in the assets, liabilities or financial condition of
the Borrower and the Guarantor from that reflected thereon.
     3.06. Litigation. There are no actions, suits or proceedings pending or, to
the Borrower’s actual knowledge, threatened, against or affecting the Borrower,
a Special Purpose Entity or the Guarantor before any court or Governmental
Authority which might have a Material Adverse Effect.
     3.07. ERISA. The Borrower and each ERISA Affiliate is in compliance in all
material respects with all applicable provisions of ERISA, and neither the
Borrower nor any ERISA Affiliate has incurred any liability to the PBGC. Neither
a Reportable Event nor a Prohibited Transaction, has occurred under, nor has
there occurred any complete or partial withdrawal from, nor has there occurred
any other event which would constitute grounds for termination of or the
appointment of a trustee to administer any “employee benefit plan” (including
any “multi-employer plan”) maintained for employees of Borrower or any ERISA
Affiliate, all within the meanings ascribed by ERISA.
     3.08. Regulation U. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U) and the Borrower does not hold any margin stock (as
defined in Regulation U).
     3.09. Investment Company Act. Neither the Borrower nor the Guarantor is an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
     3.10. Public Utility Holding Company. Neither the Borrower nor the
Guarantor is a “holding company” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company,” within the meaning of the Public Utility Holding Company
Act of 1935, as amended.
     3.11. Insolvency. Neither the Borrower, a Special Purpose Entity nor the
Guarantor is “insolvent” within the meaning of that term as defined in the
Federal Bankruptcy Code and the Borrower and the Guarantor are each able to pay
their debts as they mature.

22



--------------------------------------------------------------------------------



 



     3.12. Organization and Qualification. To the extent required by
Governmental Requirement, the Borrower and each Special Purpose Entity is duly
qualified to conduct business in the state in which the Mortgaged Property is
located.
     3.13. Right and Power; Corporate Authority. The Borrower and each Special
Purpose Entity has full right, power and authority to execute and deliver the
Loan Documents contemplated by the provisions hereof for such Advance and to
perform its obligation thereunder. The Borrower has taken the necessary
corporate action to authorize the execution and deliver of such Loan Documents.
     3.14. Conflict With Other Instruments. The execution and delivery of the
Loan Documents contemplated by the provisions hereof for such Advance, the
consummation of the transactions contemplated thereby, and the compliance with
the terms, conditions and provisions thereof will not conflict with or result in
a breach of any of the terms, conditions or provisions of the limited
partnership agreement of the Borrower and the operating agreement of each
Special Purpose Entity, or, to the Borrower’s actual knowledge, any law or any
regulation, order, writ, injunction or decree of any court or Governmental
Authority or any agreement or instrument (except to the extent required under
ground leases applicable to future Mortgaged Properties) to which the Borrower
and each Special Purpose Entity is a party or by which the Borrower and each
Special Purpose Entity or their properties or assets are subject to or bound, or
constitute a default thereunder or result in the creation or imposition of any
lien, charge, security interest or encumbrance of any nature whatsoever upon the
Mortgaged Properties or any other property of the Borrower and each Special
Purpose Entity pursuant to the terms of any such agreement or instrument, except
as created by the Loan Documents.
     The execution and delivery of the Guaranty, the Guarantor’s guarantee
contemplated thereby, and the compliance with the terms, conditions and
provisions thereof will not conflict with or result in a breach of any of the
terms, conditions or provisions of the trust agreement of the Guarantor, or, to
the Guarantor’s actual knowledge, any law or any regulation, order, writ,
injunction or decree of any court or Governmental Authority or any agreement or
instrument to which the Guarantor is a party or by which the Guarantor or its
properties or assets are subject to or bound.
     3.15. Authority, Validity and Binding Effect. The execution and delivery of
the Loan Documents contemplated by the provisions hereof for such Advance, have
been duly authorized by all necessary action on the part of the Borrower and
each Special Purpose Entity, and no authorization, approval or consent by, or
filing with, any Governmental Authority or public regulatory authority is
necessary therefor. Such Loan Documents have been duly and validly executed and
delivered by the Borrower and each Special Purpose Entity and constitute legal,
valid and binding obligations of the Borrower and each Special Purpose Entity,
enforceable in accordance with their terms, except as the enforceability thereof
may be limited by bankruptcy, insolvency or other laws of general application
affecting the enforcement of creditors’ rights generally and by principles of
equity.
     3.16. Litigation. There are no actions, suits or proceedings pending or, to
the Borrower’s actual knowledge, threatened, against or affecting the Mortgaged
Properties before any court or Governmental Authority which might have a
Material Adverse Effect.

23



--------------------------------------------------------------------------------



 



     3.17. Compliance With Governmental Requirements. To Borrower’s knowledge,
the intended use of the Mortgaged Properties complies in all material respects
with all applicable Governmental Requirements, as the same may be modified by
any applicable variances and exceptions, to Borrower’s knowledge, and all
material provisions of any applicable restrictive covenants, and to Borrower’s
knowledge, the Borrower has obtained all material required permits with respect
to the operation and use of such Mortgaged Properties.
     3.18. Utility Services. To Borrower’s knowledge, all utility services
necessary for the use and operation of the Mortgaged Property for such Mortgaged
Property are available at the boundaries of the Mortgaged Property and are
located within a public right of way adjacent to the Mortgaged Property or
within an easement benefiting the Mortgaged Property, which easement is
contiguous to the Mortgaged Property and a public right of way, and, to the
actual knowledge of Borrower, such utilities have sufficient capacity to serve
such Mortgaged Property.
     3.19. Hazardous Materials; Storage Containers; Wetlands. The Borrower and
each Special Purpose Entity have not used Hazardous Materials on, from or
affecting the Mortgaged Property in any manner which violates any Governmental
Requirements or Hazardous Materials Laws, and, to the best of the Borrower’s
knowledge, except as disclosed in any written reports and data provided to the
Lenders, no prior owner of such Mortgaged Property or prior occupant thereof,
has used Hazardous Materials on, from or affecting the Mortgaged Property in any
manner which violates any Governmental Requirements or Hazardous Materials Laws.
The Borrower further represents to the Lenders that, except as disclosed in any
written reports and data provided to the Lenders, the Borrower and each Special
Purpose Entity have not received any notice of any violations of Governmental
Requirements or Hazardous Materials Laws governing the use, storage, treatment,
transportation, manufacture, refinement, handling, production or disposal of
Hazardous Materials at such Mortgaged Property and, to the best of the
Borrower’s knowledge, there have been no actions commenced or threatened by any
party for non-compliance with any such laws or regulations at such Mortgaged
Property. The Borrower further represents that, except as disclosed in any
written reports and data provided to the Lenders, no Storage Containers are
located on or under such Mortgaged Property, except in compliance with all
applicable Hazardous Materials Laws, and such Mortgaged Property does not
contain any Wetlands.
     3.20. Covenants and Restrictions. Except as disclosed in writing to Agent
or in any Title Policy delivered to Agent hereunder, there are no covenants,
conditions or restrictions of record or of which the Borrower has knowledge that
prohibit the Mortgaged Property from being used and operated as contemplated by
the Lease for such Mortgaged Property.
     3.21. Flood Hazard. To Borrower’s knowledge, except as may be disclosed in
any survey or flood hazard certificate provided to Agent, no part of the
Improvements forming a part of the Mortgaged Property are located in or on an
“area having special flood hazards” (“Special Flood Hazard Area”), as that term
is defined in the Flood Disaster Protection Act of 1973, as amended by the 1994
National Flood Insurance Reform Act, and as otherwise amended. If such
Improvements (or any portion thereof) are located in a Special Flood Hazard
Area, to Borrower’s knowledge, the building floor elevations of such
Improvements are located at the height prescribed (if any) by Governmental
Requirements above the designated flood plain elevation for

24



--------------------------------------------------------------------------------



 



the Special Flood Hazard Area, as determined by FEMA. For purposes of this
Section 3.21, the defined term Improvements shall include only walled and roofed
buildings.
     The representations and warranties contained above and in the other Loan
Documents shall be true on and as of the date of each Advance with the same
effect as though such representations and warranties had been made on and as of
each such date.
ARTICLE IV
CONDITIONS OF LENDING
     The Borrower agrees that the obligation of the Lenders to make an Advance
is subject to the accuracy in all material respects, as of the date hereof and
the date of such Advance of the representations and warranties contained herein
and under the other Loan Document, to performance by the Borrower of its
agreements to be performed hereunder and under the other Loan Document on or
before the date of such Advance, and to the satisfaction of the following
further conditions:
     4.01. Initial Advance. Prior to the initial Advance by the Lenders:
     a. Organizational Documents. There shall have been furnished to the Agent
by the Borrower:
     i. A copy of the certificate of limited partnership of the Borrower,
together with any and all amendments thereto, filed with the appropriate
Governmental Authorities of the Commonwealth of Virginia;
     ii. A copy of the limited partnership agreement of the Borrower, together
with any and all amendments thereto certified by the Guarantor, as the general
partner of Borrower;
     iii. An original or a copy of a Certificate of Existence for the Borrower
issued by the appropriate Governmental Authorities of the Commonwealth of
Virginia bearing a recent date;
     iv. A copy of the resolutions of the Borrower authorizing the Revolving
Facility and the execution of this Agreement and the Loan Documents certified by
the Guarantor, as the general partner of Borrower;
     v. A copy of the articles of organization of each Special Purpose Entity,
together with any and all amendments thereto, filed with the appropriate
Governmental Authorities of the state in which the Special Purpose Entity is
organized;
     vi. A copy of the operating agreement of each Special Purpose Entity,
together with any and all amendments thereto, certified by the Borrower;

25



--------------------------------------------------------------------------------



 



     vii. An original or copy of a Certificate of Existence for each Special
Purpose Entity issued by the appropriate Governmental Authorities for the state
in which the Special Purpose Entity is organized;
     viii. A copy of the trust agreement for the Guarantor, together with any
and all amendments thereto, certified by the Secretary thereof;
     ix. A copy of the resolutions of the Guarantor authorizing the Guaranty,
certified by the Secretary of Guarantor; and
     x. An original or a copy of a Certificate of Existence for the Guarantor
issued by the appropriate Governmental Authorities of the State of Maryland.
     b. Borrower’s Counsel Opinion. The Borrower shall furnish to the Lenders an
opinion of counsel for the Borrower, the Guarantor and the Special Purpose
Entities in form and substance reasonably acceptable to the Lenders.
     c. Notes/Loan Documents. The Borrower shall have executed and delivered to
the Lenders the Notes, the LOC Facility Note and the applicable Loan Documents
with blanks appropriately completed.
     d. Guaranty. The Guarantor shall have executed and delivered to the Agent
the Guaranty.
     4.02. Mortgaged Properties. With respect to each of the Mortgaged
Properties, the Borrower shall have satisfied each of the following conditions:
     a. Organizational Documents. There shall have been furnished to the Agent
by the Borrower:
     i. A certificate of the Borrower, certifying that no amendments or
modifications have been made to the limited partnership agreement of the
Borrower furnished to the Agent pursuant to Section 4.01(a) hereof, other than
such amendments or modifications as have been furnished to the Agent pursuant to
Section 6.12 hereof.
     ii. An original or copy of a Certificate of Existence for the Borrower and
each Special Purpose Entity issued by the Secretary of State of Virginia or the
state in which a Special Purpose Entity is organized, as applicable, bearing a
recent date;
     iii. To the extent required by Governmental Requirement, an original or
copy of a Certificate of Authority for the Borrower, if applicable, and each
Special Purpose Entity as a foreign limited liability company doing business in
the state in which the Mortgaged Property is located;

26



--------------------------------------------------------------------------------



 



     iv. A copy of the resolutions of Borrower authorizing the Advance and the
execution of the Loan Documents contemplated by the provisions hereof for such
Advance;
     v. A certificate of the Guarantor certifying that no amendments or
modifications have been made to the trust agreement of the Guarantor furnished
to the Lenders pursuant to Section 4.01(ix) hereof;
     vi. An original or copy of a Certificate of Existence for the Guarantor
issued by the Secretary of State of Maryland bearing a recent date; and
     vii. A copy of the resolutions of the Guarantor authorizing such Advance or
for all Advances made pursuant to this Agreement.
     b. Borrower’s Counsel Opinion. The Borrower shall furnish to the Lenders
the opinions of counsel for the Borrower, each Special Purpose Entity and the
Guarantor in form and substance reasonably acceptable to the Lenders.
     c. Project Agreement. The Agent, the Borrower and each Special Purpose
Entity shall have entered into a satisfactory Project Agreement with respect to
a Mortgaged Property.
     d. Security Documents. There shall have been executed and delivered to the
Agent the following security documents with respect to such Mortgaged Property:
     i. a Mortgage which shall constitute a first mortgage or deed of trust
lien, as applicable, on the Borrower’s and each Special Purpose Entity’s fee
simple interest in such Mortgaged Property or Borrower’s or a Special Purpose
Entity’s interest in the ground lease (which ground lease shall be in form and
substance acceptable to the Lenders and which ground lease shall have no less
than 35 years remaining on its lease term and the lessor thereunder shall
provide Lenders with an estoppel letter containing lender protection provisions
acceptable to Lenders);
     ii. an Assignment of Rents and Leases pursuant to which the Borrower shall
have collaterally assigned to the Lenders all the right, title and interest of
the Borrower and each Special Purpose Entity as landlord in and to all existing
and future leases of space in such Mortgaged Property, including, without
limitation, the Lease for such Mortgaged Property, and all rentals and other
monies due and to become due under said leases;
     iii. an Assignment pursuant to which the Borrower and each Special Purpose
Entity shall have collaterally assigned to the Lenders all the right, title and
interest of the Borrower and each Special Purpose

27



--------------------------------------------------------------------------------



 



Entity in and to the material permits, licenses, warranties and other agreements
in respect of such Mortgaged Property; and
     iv. if the Borrower or a Special Purpose Entity has then entered into a
Mortgaged Property Sale Agreement for such Mortgaged Property, a Collateral
Assignment of Mortgaged Property Sale Agreement pursuant to which the Borrower
and a Special Purpose Entity shall have collaterally assigned to the Lenders all
the right, title and interest of the Borrower and a Special Purpose Entity in,
to and under such Mortgaged Property Sale Agreement and the Deposit made
thereunder.
     Each of the above-described collateral documents shall be properly
completed and reflect only such further changes as may be necessary to comply
with the requirements of the jurisdiction in which such Mortgaged Property is
located.
     e. Borrower’s Affidavit. The Borrower and the applicable Special Purpose
Entity shall have furnished to the Lenders an executed Borrower’s Affidavit with
respect to such Mortgaged Property.
     f. Environmental Indemnity. The Borrower, the applicable Special Purpose
Entity and the Guarantor shall have furnished to the Lenders an executed
Environmental Indemnity Agreement with respect to such Mortgaged Property.
     g. Title Policy. A Title Company shall have issued and delivered to the
Agent a policy of title insurance acceptable to the Lenders insuring the
priority of the lien of the Mortgage encumbering such Mortgaged Property in an
amount of not less than the purchase price paid by Borrower or the applicable
Special Purpose Entity for the purchase of the Mortgaged Property. The Title
Policy shall have an effective date of no earlier than the date of such Advance,
shall provide extended coverage (i.e., all preprinted or standard exceptions
shall be deleted), a 3.1 zoning endorsement (if such endorsement is selected by
the Borrower pursuant to Section 4.01(i)(i) hereof to evidence proper zoning of
the Mortgaged Property), an access endorsement, a comprehensive endorsement, a
subdivision endorsement (where necessary), a last dollar endorsement, a
contiguity endorsement (if needed), a revolving credit endorsement and
affirmative coverage with respect to filed or unfiled mechanic’s lien (where
available at reasonable cost) and shall be subject only to such exceptions as
may be reasonably approved by the Agent.
     h. Survey. The Borrower shall have furnished to the Agent an Urban Class
ALTA/ACSM Minimum Standard Detail Survey (including Items 1,3,4,6,7,8,9,10,11
and 13 of Table A thereof or such provisions thereof as are acceptable to Agent)
of the Mortgaged Property, made by a registered engineer or surveyor licensed by
the state in which such Mortgaged Property is located and reasonably
satisfactory to the Agent and the Title Company and certified to each of them as
of a date not more than sixty (60) days prior to the date of the Advance made in
respect of such Mortgaged Property the boundaries of such Mortgaged Property,
the actual location of the Improvements located on such Mortgaged Property, all
building setback lines, easements, rights of way and

28



--------------------------------------------------------------------------------



 



encroachments affecting such Mortgaged Property and other matters apparent
thereon and the relation of such Mortgaged Property to public thoroughfares for
access purposes, certifying that the Improvements (excluding Improvements that
are not walled and roofed buildings) located on the Mortgaged Property are not
located within a special flood hazard area as defined by the Flood Disaster
Protection Act of 1973, and showing the number of the Flood Insurance Rate Map
on which such Mortgaged Property is shown and the date of such map, and shall
specify the flood hazard zone in which such Mortgaged Property is situated. Such
survey shall be reasonably acceptable to the Agent and shall not disclose, in
the Agent’s reasonable opinion, any facts or circumstances which materially
affect or could materially affect the marketability of such Mortgaged Property
or the Borrower’s ability to sell or finance such Mortgaged Property.
     i. Approvals and Permits. The Borrower shall submit to the Agent evidence
reasonably satisfactory to the Agent to the effect that:
     i. The Mortgaged Property is presently zoned to permit its use and
operation as contemplated by the Borrower or the applicable Special Purpose
Entity for such Mortgaged Property, which evidence may be a 3.1 zoning
endorsement issued by the Title Company or a satisfactory opinion of counsel
admitted to practice in the state in which such Mortgaged Property is located or
a zoning confirmation letter of the Governmental Authority having zoning
jurisdiction over such Mortgaged Property;
     ii. The Borrower has obtained such access easements and utility easements,
if any, as may be reasonably necessary for the contemplated use of such
Mortgaged Property and such easements are insured under the Title Policy;
     iii. All required permits, licenses and approvals for the use and operation
of such Mortgaged Property (including a permanent occupancy permit or a
certificate of occupancy, if issued by the jurisdiction in which such Mortgaged
Property is located) have been obtained from the applicable Governmental
Authorities; and
     iv. All utility services necessary for the operation of such Mortgaged
Property are available at the boundaries of the Mortgaged Property and are
located within a public right of way adjacent to the Mortgaged Property or
within an easement benefiting the Mortgaged Property, which easement is
contiguous to the Mortgaged Property and a public right of way, and all such
utilities have the capacity necessary to provide service to such Mortgaged
Property.
     j. Insurance. The Borrower shall have furnished to the Agent the insurance
required by the Mortgage encumbering such Mortgaged Property, together with
evidence of payment in full of the premiums thereon.

29



--------------------------------------------------------------------------------



 



     k. Plans and Specifications. To the extent the same are in the Borrower’s
or its agent’s possession, the Borrower shall have furnished to the Agent for
its review and reasonable approval the Plans and Specifications for such
Mortgaged Property.
     l. Appraisal. The Agent shall have received a written appraisal in a form
acceptable to Lenders. The appraiser providing a Mortgaged Property appraisal
will be selected and directly engaged by the Agent. The cost of a Mortgaged
Property appraisal, and any update thereof as provided below, will be charged to
the Borrower and paid by the Borrower upon the Borrower’s receipt of an invoice
therefor; provided, however, Borrower shall be responsible for the costs of no
more than one (1) appraisal or update per year with respect to a Mortgaged
Property, except in the case of a foreclosure. Each Mortgaged Property appraisal
shall be prepared in accordance with the Uniform Standards of Professional
Appraisal Practice applicable to Federally Related Transactions as set out in
Appendix A to the real estate appraisal regulations adopted by the Office of the
Comptroller of the Currency pursuant to the Financial Institutions Reform,
Recovery and Enforcement Act of 1989 (Sub-part C of 12 C.F.R. 34) and shall be
prepared in response to an engagement letter to be issued by the Agent. Agent
shall be entitled to order an update to any Mortgaged Property if Agent
reasonably determines in good faith that a Material Adverse Effect has occurred
or is required to do so under applicable banking regulations. Any new Mortgaged
Property appraisal or update to an existing Mortgaged Property appraisal needs
to be approved by the Required Lenders prior to any change in the appraised
value of a Mortgaged Property.
     m. Inspecting Architect’s Report. If requested by the Agent, the Lenders
shall have received a satisfactory report of an Inspecting Architect for such
Mortgaged Property.
     n. Environmental Report. The Borrower shall have furnished to the Agent a
copy of an environmental report by an environmental consulting company
reasonably acceptable to the Agent (the “Environmental Report”) showing that the
environmental condition of such Mortgaged Property is reasonably acceptable to
the Agent. The Environmental Report shall be addressed to the Lenders, or, in
the alternative, the Borrower shall provide to the Agent a letter of the
consulting company that prepared the Environmental Report pursuant to which such
consulting company authorizes the Lenders to rely on the Environmental Report.
     o. Leases. The Borrower shall have furnished to the Agent a copy of all
Leases for such Mortgaged Property.
     p. Major Lease. In the event a Mortgaged Property is subject to a Major
Lease to one Tenant, the Borrower shall have furnished to the Agent an executed
Lease for such Mortgaged Property which shall have a remaining term (excluding
optional extension or renewal periods) acceptable to the Lenders and shall be in
a form and content reasonably acceptable to the Lenders in all other respects,
including rental amounts payable thereunder. Such Lease or a separate document
from the Tenant which is party thereto shall include the agreement of such
Tenant to subordinate its interest thereunder to any first mortgage or deed of
trust on such Mortgaged Property upon the

30



--------------------------------------------------------------------------------



 



request of the mortgagee or the beneficiary thereunder (a “Mortgagee”) and to
attorn to such Mortgagee or any purchaser of such Mortgaged Property at a
foreclosure sale or a sale made under any power of sale or pursuant to a deed in
lieu of foreclosure, provided such Mortgagee agrees to reasonable
non-disturbance provisions if the Tenant under such Lease is not in default
beyond any applicable cure period thereunder.
     The Borrower shall use reasonable efforts to attempt to obtain the
following provisions in such Major Lease or separate document:
     i. The Major Tenant party thereto shall agree to give a Mortgagee by
registered or certified mail, a copy of any notice of default served upon the
landlord, provided that prior to such notice of default such Major Tenant has
been notified in writing, of the existence of such mortgage or deed of trust and
the address of such Mortgagee;
     ii. A Mortgagee shall have sixty (60) days after its receipt from such
Major Tenant of written notice of a default by the landlord under such Major
Lease to correct or cure such default; and
     iii. Such Major Tenant shall comply with all Hazardous Materials Laws, and
shall not store any Hazardous Materials in, on or under such Mortgaged Property,
except in accordance with applicable laws and regulations.
     q. Subordination, Non-Disturbance and Attornment Agreement. The Borrower
and each Special Purpose Entity shall have furnished to the Agent a
Subordination, Non-Disturbance and Attornment Agreement for such Mortgaged
Property, executed by the Borrower or the Special Purpose Entity, the Agent and
all Major Tenants and Tenants under “master leases” of such Mortgaged Property.
     r. Damage. Such Mortgaged Property shall not have been materially injured
or damaged by fire or other casualty.
     s. Tenant Estoppel. The Borrower shall have furnished to the Agent a tenant
estoppel letter in respect of such Mortgaged Property executed by all Major
Tenants and Tenants under “master leases” of such Mortgaged Property in a form
which is reasonably satisfactory to the Agent and such Tenant, stating that the
Lease is in full force and effect, that landlord is not in default and that
Tenant is not aware of any amounts it could setoff against rent and including
such other statements as are reasonably required by the Agent.
     t. Purchase Agreement for Acquisition of Mortgaged Property. The Borrower
shall have furnished to the Agent a copy of the executed purchase agreement
pursuant to which the Borrower has acquired or will acquire such Mortgaged
Property and a copy of the closing statement therefor.
     u. Special Flood Hazard Area. If the Improvements (or any portion thereof)
forming a part of such Mortgaged Property (excluding Improvements that are not
walled and roofed buildings) are located in an Special Flood Hazard Area:

31



--------------------------------------------------------------------------------



 



     i. The Borrower shall have furnished evidence satisfactory to the Agent
that the building floor elevations of such Improvements are located at the
height (if any) prescribed by Governmental Requirements above the designated
flood plain elevation for the Special Flood Hazard Area, as determined by FEMA;
and
     ii. The Borrower shall have provided to the Agent either: (A) the flood
insurance required by the Mortgage encumbering such Mortgaged Property, together
with evidence of payment in full of the premium thereon, or (B) a copy of a
Letter of Map Revision (“LOMR”) issued by FEMA, removing such Mortgaged Property
from the Special Flood Hazard Area as determined by FEMA.
     4.03. Working Capital Advances. With respect to Advances of the Revolving
Facility for Borrower’s working capital purpose, such Advances will not be made
by the Lenders to Borrower upon application by Borrower which application shall
state the intended use of such Advances.
     4.04. Subsequent Advances. Prior to any Advance:
     a. Representations and Warranties. The representations and warranties
contained herein and in the other Loan Documents shall be true in all material
respects on and as of the date each Advance with the same effect as though such
representations and warranties had been made on and as of each such date.
     b. Conditional Default/Event of Default. No Event of Default or Conditional
Default shall have occurred and be continuing or shall exist.
     c. Conditions in 4.01. All of the conditions set forth in Section 4.01
hereof shall remain satisfied.
     4.05. Proceedings and Documents. All legal details and proceedings in
connection with the transactions contemplated by this Agreement with respect to
a Mortgaged Property shall be in form and substance reasonably satisfactory to
counsel for the Agent, and the Agent shall have received all such counterpart
originals or certified or other copies of such documents and proceedings in
connection with such Mortgaged Property, in form and substance, as to
certification and otherwise, reasonably satisfactory to such counsel, as the
Agent or its counsel may request.
ARTICLE V
DISBURSEMENTS
     5.01. Advances. Subject to the terms and conditions hereof, and relying
upon the representations and warranties herein set forth, the Lenders agree to
make Advances to the Borrower in accordance with, and subject to the following
requirements and limitations:
     a. Requests for Advances. Not less than five (5) business days prior to the
making of an Advance, the Borrower shall submit to the Agent a Disbursement
Request

32



--------------------------------------------------------------------------------



 



in such form as the Agent may require setting forth the total amount of the
Advance which is requested. Each Disbursement Request and each receipt of the
Advance requested thereby shall constitute a certification by the Borrower that
the representations and warranties contained in Article III hereof are true and
correct on the date of such Disbursement Request or such receipt, as the case
may be.
     b. Borrowing Limitations. In no event shall the outstanding principal
balance of Revolving Facility exceed the applicable Borrowing Base.
     c. Advances to Cure Defaults; etc. Notwithstanding the foregoing provisions
of this Section 5.01, and without receiving Requests for Advances for such
Advances, the Lenders may at any time or from time to time (i) make Advances to
cure any Event of Default or Conditional Default, (ii) make Advances to pay
interest on the Revolving Facility, (iii) make Advances to pay the reasonable
fees and expenses of counsel for the Agent; and (iv) make Advances to pay the
reasonable fees and expenses payable to a Title Company for the issuance of a
Title Policy. Any Advances made pursuant to this subparagraph (c) shall be
evidenced by the Note A, as fully as if made to the Borrower, and shall be paid
by the Borrower upon demand by the Agent. The Agent shall provide written notice
to the Borrower of each Advance made under this subparagraph (c).
ARTICLE VI
BORROWER’S AFFIRMATIVE COVENANTS
     The Borrower covenants that until payment in full of the Revolving Facility
and performance of all of the Borrower’s other obligations under the Loan
Documents:
     6.01. Financial Statements. The Borrower will deliver or cause to be
delivered to the Agent:
     a. As soon as practicable, but in any event within ninety (90) days after
the close of each fiscal year of Guarantor, audited financial statements of
Guarantor, prepared by a nationally recognized certified public accounting firm
on a consolidated and consolidating basis for itself and its Subsidiaries,
including a balance sheet, statement of income and retained earnings and a
statement of cash flows;
     b. As soon as practicable, but in any event within ninety (90) days after
the close of each fiscal year of Borrower, audited financial statements of
Borrower, prepared by a nationally recognized certified public accounting firm
on a consolidated and consolidating basis for itself and its Subsidiaries,
including a balance sheet, statement of income and retained earnings and a
statement of cash flows;
     c. Within ten (10) days after the same are filed, copies of all reports
filed by Guarantor with the Securities and Exchange Commission;
     d. Five (5) days prior to each Advance, a Borrowing Base Certificate (as of
the end of the last calendar month);

33



--------------------------------------------------------------------------------



 



     e. As soon as practicable, but in any event within forty-five (45) days
after the end of each fiscal quarter of the Borrower, certified rent rolls and
operating statements for each of the Mortgaged Properties, together with a
Compliance Certificate;
     f. Within ninety (90) days after the end of each fiscal year, projected
income statements and balance sheets for Borrower and Guarantor;
     g. As soon as possible, but in any event within ten (10) Business Days
after the Borrower becomes aware thereof, a written statement signed by the
chief executive officer or the chief financial officer of the Borrower
describing any Reportable Event or Prohibited Transaction which has occurred
with respect to any Plan and the action which the Borrower proposes to take with
respect thereto; and
     h. The Borrower will with reasonable promptness furnish to the Agent such
additional financial and other information respecting the financial condition,
business or operations of the Borrower as the Agent may from time to time
reasonably request.
     All such financial statements shall be prepared in accordance with GAAP
applied on a basis consistent with prior practice unless otherwise specifically
noted thereon.
     6.02. Notices. The Borrower will promptly give the Agent written notice of:
     a. the occurrence or existence of any Event of Default of which the
Borrower has actual knowledge, together with a written statement of the action
being taken by the Borrower to remedy such Event of Default;
     b. all litigation or proceedings before any court or Governmental Authority
affecting the Borrower or its properties that the Borrower reasonably determines
may have a Material Adverse Effect or that affects the use or operation of a
Mortgaged Property; and
     c. any claims against any collateral given by Borrower or Guarantor to
secure the Revolving Facility.
     6.03. Access to Books and Inspection. The Borrower will give any officer or
representative of the Agent access to, and permit such representative to
examine, copy or make extracts from, any and all books, records and documents in
the possession of the Borrower relating to the Mortgaged Properties financed
with proceeds of the Revolving Facility and to inspect such Mortgaged Properties
(provided such inspections shall not interfere with a Tenant’s use of a
Mortgaged Property), all at such reasonable times and as often as the Agent may
reasonably request; provided, however, that the Agent shall have no obligation
to make any such inspections nor have any responsibility to the Borrower or any
person, firm or corporation for any defects or deficiency which may be or which
would have been revealed by any such inspection, whether or not discovered by
the Agent.
     6.04. Governmental Requirements. The Borrower will comply with all material
Governmental Requirements (including ERISA) and all material terms of
restrictive covenants

34



--------------------------------------------------------------------------------



 



applicable to the each Mortgaged Property in respect of which Advances have been
made and are outstanding.
     6.05. Maintenance. The Borrower will maintain each Mortgaged Property in
good repair and safe condition at all times and indemnify and defend and hold
the Lenders harmless from any and all claims relative to the use and occupancy
of each Mortgaged Property.
     6.06. Insurance. The Borrower will maintain such insurance on each
Mortgaged Property in amounts set forth in the Mortgage for such Mortgaged
Property.
     6.07. Further Assurances. The Borrower will execute, acknowledge when
appropriate, and deliver from time to time at the request of the Agent, such
instruments and documents as in the reasonable opinion of the Agent are
necessary or desirable to perfect the security interests required herein.
     6.08. Failure to Perform. If the Borrower neglects or refuses to pay the
costs, premiums, liabilities or other charges incurred in connection with the
Revolving Facility or otherwise fails to perform its covenants hereunder, the
Lenders may do so and may add the cost thereof to the Revolving Facility as
indebtedness evidenced by the Notes, and may collect the same from the Borrower
upon demand with interest thereon at the highest Default Rate until paid
thereunder.
     6.09. Environmental. The Borrower covenants and agrees to keep or cause
each Mortgaged Property to be kept free of Hazardous Materials in violation of
any Governmental Requirement and, without limiting the foregoing, the Borrower
and each Special Purpose Entity shall not cause or permit any such Mortgaged
Property to be used to generate, manufacture, refine, transport, treat, store,
handle, dispose of, transfer, produce or process Hazardous Materials, except in
compliance with all applicable Governmental Requirements, nor shall the Borrower
and each Special Purpose Entity cause or permit, as a result of any intentional
or unintentional act or omission on the part of the Borrower and each Special
Purpose Entity or any tenant, subtenant or occupant, a release of Hazardous
Materials in violation of any Governmental Requirement onto any such Mortgaged
Property or onto any other property.
     If Hazardous Materials are present at a Mortgaged Property in violation of
the requirements of this Section 6.09, the Borrower shall immediately notify
Agent and:
     a. conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions necessary to clean up and remove all
Hazardous Materials on, under or from such Mortgaged Property in accordance with
all applicable federal, state and local laws, ordinances, rules, regulations and
policies (including, without limitation, Hazardous Materials Laws), to the
reasonable satisfaction of the Agent, and in accordance with the orders and
directives of all Governmental Authorities;
     b. defend, indemnify and hold harmless the Lenders, their employees,
agents, officers and directors (the “Indemnified Parties”) from and against any
claims, demands, penalties, fines, liabilities, settlements, damages, costs or
expenses of whatever kind or nature, known or unknown, contingent or otherwise,
arising out of or in any way related to any of the following (“Environmental
Losses”):

35



--------------------------------------------------------------------------------



 



     i. the presence, disposal, release or threatened release of any Hazardous
Materials on, over, under, from or affecting such Mortgaged Property or the
soil, water, vegetation, buildings, personal property, persons or animals
thereon;
     ii. any personal injury (including wrongful death) or property damage (real
or personal) arising out of or related to such Hazardous Materials;
     iii. any lawsuit brought or threatened, settlement reached or government
order relating to such Hazardous Materials; and/or
     iv. any violation of laws, orders, regulations, requirements or demands of
Governmental Authorities, which are based upon or in any way related to such
Hazardous Materials, including, without limitation, attorney’s and consultant’s
fees, investigation and laboratory fees, court costs and litigation expenses.
     Notwithstanding any provision hereof, the Borrower does not indemnify the
Indemnified Parties against any Environmental Losses (i) caused by any
Indemnified Party, (ii) arising from the breach, violation or threatened
violation of any applicable Hazardous Materials Laws which first occurs after
the Indemnified Parties take actual possession of a Mortgaged Property pursuant
to a foreclosure of the Mortgage encumbering the same or pursuant to a transfer
pursuant to a power of sale or deed in lieu of foreclosure thereof; or (iii) any
release, discharge, disposal or presence of Hazardous Materials caused by a
receiver of a Mortgaged Property or which first occurs while a receiver is in
possession of such Mortgaged Property.
     6.10. Personal Property. Borrower and each Special Purpose Entity shall
maintain all Personal Property and Fixtures incorporated into a Mortgaged
Property in accordance with the terms of the Mortgage encumbering such Mortgaged
Property.
     6.11. Financing Statements. The Borrower hereby authorizes the Agent to
execute one or more financing statements and renewals and amendments thereof
pursuant to the Uniform Commercial Code of the State of Virginia and the state
in which each Special Purpose Entity is organized and the state in which a
Mortgaged Property is located in form satisfactory to the Agent, and will pay
the cost of filing the same in all public offices wherever filing is deemed by
the Agent to be necessary or desirable.
     6.12. Organizational Documents. The Borrower shall provide to the Agent
copies of any amendments or modifications to, or replacements of, the Borrower’s
certificate or articles of limited partnership, and the organizational documents
of each Special Purpose Entity. The Borrower shall cause to be provided to the
Agent copies of any amendments or modifications to, or replacements of, the
Guarantor’s certificate or articles of incorporation or by-laws.
     6.13. USA Patriot Act. Borrower represents and warrants to the Lenders that
neither Borrower nor any entity or individual owning, owned by or under common
ownership with Borrower or any guarantor of the Revolving Facility (each for
purpose of this Section 6.14, an “Affiliate”), is identified in any list of
known or suspected terrorists published by any United

36



--------------------------------------------------------------------------------



 



States government agency (individually, as each such list may be amended or
supplemented from time to time, referred to as a “Blocked Persons List”),
including, without limitation, (a) the annex to Executive Order 13224 issued on
September 23, 2001 by the President of the United States and (b) the Specially
Designated Nationals List published by the United States Office of Foreign
Assets Control. Furthermore, Borrower hereby agrees that if Borrower becomes
aware that Borrower or any Affiliate is identified on any Blocked Persons List,
Borrower shall immediately notify Agent in writing of such information. In the
event Borrower or any Affiliate is at any time identified on any Blocked Persons
List, such event shall be an Event of Default, and shall entitle the Agent and
the Lenders to exercise any and all remedies provided hereunder or in any other
Loan Document or otherwise permitted by law. In addition, Agent or any Lender
may immediately contact the Office of Foreign Assets Control and any other
governmental agency Agent or such Lender deems appropriate in order to comply
with its legal obligations. Upon the occurrence of such Event of Default, Agent
and Lenders shall forbear enforcement of their rights and remedies during such
time as (1) the party identified in a Blocked Persons List is contesting in good
faith by appropriate legal proceedings such party’s inclusion in a Blocked
Persons List and (2) Agent or any Lender, as the case may be, determines, in its
sole and absolute discretion, that such forbearance will not adversely affect
title to, the condition or value of, or any lien in favor of the Lenders and
encumbering any part of the Mortgaged Property or otherwise adversely impact the
ability of the party or Borrower to perform their respective obligations under
or with respect to any Loan Document.
     6.14. Mortgaged Property Approval. With respect to a proposed Mortgaged
Property, Borrower shall submit the information required by Exhibit K to the
Agent and Agent shall deliver copies of such information to all of the Lenders,
and the Required Lenders shall have approved those materials identified in
Exhibit K attached hereto. In connection with the approval of a Mortgaged
Property, the Required Lenders may impose requirements with respect to the
proposed Mortgaged Property regarding disbursement of any Advance in addition to
those set forth herein. Such additional requirements will be set forth in the
Project Agreement to be executed by the Agent and the Borrower in respect of
such Mortgaged Property, which Project Agreement, when executed, shall be deemed
to be a modification and amendment of this Agreement.
     Each Lender hereby acknowledges and agrees that the information submitted
by Borrower to the Lenders, including the information identified on Exhibit K is
proprietary and confidential information of Borrower and shall be maintained in
confidence by the Lenders and used solely and exclusively for the purpose of
determining such Lender’s consent to the inclusion of such Real Estate Asset as
a Mortgaged Property subject to disclosure to their respective auditors,
regulatory authorities and potential participants in the Revolving Facility.
ARTICLE VII
BORROWER’S NEGATIVE COVENANTS
     The Borrower covenants that until payment in full of the Revolving Facility
and performance of all of the Borrower’s other obligations under the Loan
Documents:
     7.01. Prohibition upon Transfer, Secondary Financing. The Borrower and each
Special Purpose Entity shall not convey, sell (other than pursuant to a
Mortgaged Property Sale

37



--------------------------------------------------------------------------------



 



Agreement), lease (other than pursuant to a Lease) or otherwise dispose of all
or any part of a Mortgaged Property or any interest therein (legal or equitable)
(other than in connection with any Mezzanine Debt), or grant any security
interest or lien with respect to such Mortgaged Property, unless in connection
therewith the applicable Mortgage Release Price is paid to the Lenders;
provided, however, Borrower and each Special Purpose Entity shall be entitled to
waive its landlord lien, if required by a Tenant.
     7.02. Easements. The Borrower and each Special Purpose Entity will not
enter into any easement affecting a Mortgaged Property without first obtaining
the Agent’s written approval, which approval will not be unreasonably delayed or
withheld or conditioned upon payment of fees, of such easement and the terms and
conditions thereof; provided, however, no such approval shall be required if
such easement is granted in the ordinary course of business and provides
reasonable benefit to such Mortgaged Property. The Borrower shall provide to the
Agent an executed copy of any easement entered into in respect of a Mortgaged
Property in respect of which an Advance has been made and remains outstanding.
     7.03. Lease/Mortgaged Property Sale Agreement. The Borrower and each
Special Purpose Entity may, in the ordinary course of business, enter into,
modify, amend, alter, terminate or cancel any Lease (other than a Major Lease).
The Borrower and each Special Purpose Entity will not enter into, modify, amend,
alter, terminate or cancel any Major Lease for a Mortgaged Property, or assign,
transfer, pledge or encumber any of its right, title or interest under any
Lease, without the Agent’s prior written consent, which consent will not be
unreasonably delayed or withheld or conditioned upon payment of fees, or payment
of the Mortgage Release Price for such Mortgaged Property to the Lenders. The
Agent shall not unreasonably withhold or delay its consent to a modification,
amendment or alteration to such a Major Lease. If the Borrower or a Special
Purpose Entity enters into a Mortgaged Property Sale Agreement for a Mortgaged
Property, the Borrower or a Special Purpose Entity will provide to the Agent a
copy of the same within twenty (20) Business Days after the execution thereof.
     7.04. Margin Stock. The Borrower shall not use or cause or permit any of
the proceeds of the Revolving Facility to be used, either directly or
indirectly, for the purpose whether immediate, incidental or remote of
purchasing or carrying any margin stock within the meaning of Regulation U or of
extending credit to others for the purpose of purchasing or carrying any margin
stock, and the Borrower shall furnish to the Agent, upon its request, a
statement in conformity with the requirements of Federal Reserve Board Form U-1
referred to in Regulation U. Further, no part of the proceeds of the Revolving
Facility will be used for any purpose that violates, or which is inconsistent
with, the provisions of Regulations G, T, U or X of the Board of Governors of
the Federal Reserve System.
     7.05. Change Name and Place of Business. The Borrower or a Special Purpose
Entity shall not change its corporate name or principal place of business,
except on not less than fifteen (15) days’ prior written notice to the Agent.
     7.06. Benefit Plans. The Borrower shall not permit any condition to exist
in connection with any employee benefit plan which might constitute grounds for
the PBGC to institute proceedings to have the employee benefit plan terminated
or a trustee appointed to administer the employee benefit plan; or engage in, or
permit to exist or occur any other condition, event or

38



--------------------------------------------------------------------------------



 



transaction with respect to any employee benefit plan which could result in the
Borrower incurring any material liability, fine or penalty.
     7.07. Restricted Assets. The Consolidated Group shall not construct,
acquire or otherwise own nursing homes, congregate care or assisted living
facilities or acquire any undeveloped real estate which the Consolidated Group
does not intend to construct a Real Estate Asset thereon or a portion thereof
(collectively, the “Restricted Assets”) unless Borrower delivers to Agent copies
of resolutions authorizing such acquisitions and the aggregate value of all such
Restricted Assets does not exceed Ten Percent (10%) of the Total Current Value
of Assets.
     7.08. Recourse Indebtedness. Other than the Revolving Facility and the
Construction Loans, Borrower, Guarantor and the Special Purpose Entities will
not have outstanding Recourse Indebtedness in excess of thirty percent (30%) of
the Total Current Value of Assets.
     7.09. Mortgaged Properties Debt Service Coverage Ratio. Borrower will not
allow the Mortgaged Properties Debt Service Coverage Ratio to be less than 1.40
to 1.00.
     7.10. Mezzanine Debt. Other than the Mezzanine Debt, the Consolidated Group
will not incur any additional Mezzanine Debt.
     7.11. Asset Value of Real Estate Assets. The total asset value of all
projects under construction (measured by the Real Estate Assets Budget Amount)
shall not exceed thirty-five percent (35%) of the Total Current Value of Assets.
     7.12. Dissolve, Liquidate, Merge, Etc. The Borrower, Guarantor or any
Special Purpose Entity shall not dissolve, liquidate, enter into any
consolidation or merger with, or acquisition of, any other Person.
Notwithstanding the foregoing, Borrower or a Special Purpose Entity may, without
the written consent of Agent (A) transfer limited partnership interests or
membership units in the Borrower or a Special Purpose Entity, as applicable,
(B) replace the general partner for the Borrower or the manager of a Special
Purpose Entity with a wholly owned Subsidiary of Guarantor, (C) convert
interests in the Borrower into interests in Guarantor, and (D) issue additional
limited partnership units or other securities, even if such issuance results in
a reduction of the partnership interest of Guarantor in the Borrower, provided
that, after giving effect to such transactions, transfer or series of transfers
described in (A), (B), (C) and (D), Guarantor or a wholly owned Subsidiary of
Guarantor owns more than fifty-one percent (51%) of the partnership interests of
the Borrower and the Borrower owns more than fifty-one percent (51%) of the
Special Purpose Entity and the Guarantor has managerial control over Borrower
and Borrower has managerial control over the applicable Special Purpose Entity.
     7.13. Value of Undeveloped Land. The total asset value of all undeveloped
land owned by the Consolidated Group (excluding the value of any land under
construction) shall not exceed Five Percent (5%) of the Total Current Value of
Assets.

39



--------------------------------------------------------------------------------



 



ARTICLE VIII
DEFAULTS
     8.01. Events of Default. The Borrower agrees each of the following
described events shall constitute an “Event of Default” hereunder:
     a. The Borrower shall fail to make any payment under the Notes within ten
(10) days after the date the same are due and payable; or
     b. Any representation or warranty made by the Borrower herein, in any other
Loan Document or in any certificate, financial statement or other document
furnished by the Borrower or a Special Purpose Entity pursuant to the provisions
hereof, shall prove to have been materially false or misleading as of the time
made or furnished, and the Borrower does not, within thirty (30) days after the
earlier of receiving written notice from the Agent or the Borrower’s own
determination that such representation or warranty is false or misleading,
commence and complete such actions as are necessary to make such warranty or
representation true and accurate; provided, however, that the Borrower shall not
be entitled to the foregoing cure period if the Borrower had actual knowledge
that such representation or warranty was false or misleading when made; or
     c. The Borrower shall default in the performance or observance of the
covenants contained in Article VII hereof, and such default has not been cured
or corrected within thirty (30) days following written notice from the Agent to
the Borrower; provided, however, that if such default is of such a nature that
it cannot be cured or corrected within such thirty (30) day period, the Borrower
shall be entitled to such additional time as may be necessary to cure or correct
such default if the Borrower promptly commences such cure or corrective action
and diligently pursues such cure or corrective action to completion; or
     d. The Borrower shall default in the performance or observance of any other
covenant, condition or provision herein contained including those set forth in
this Article VIII for which no specific grace or cure period is set forth, and
such default has not been cured or corrected within thirty (30) days following
written notice from the Agent to the Borrower; provided, however, that if such
default is of such a nature that it cannot be cured or corrected within such
thirty (30) day period, the Borrower shall be entitled to such additional time
as may be necessary to cure or correct such default if the Borrower promptly
commences such cure or corrective action and diligently pursues such cure or
corrective action to completion; provided, further, however, there shall be no
grace or cure period afforded to Borrower for any Event of Default set forth
under Sections 8.01(o) through 8.01(s) below; or
     e. The Borrower shall default in the performance or observance of any
covenant, condition or provision contained in any other Loan Document to which
the Borrower is a party, and such default shall continue uncured after any
applicable cure or grace period, or if such Loan Document does not contain an
applicable cure period, such default has not been cured or corrected within
thirty (30) days following written notice from the Agent to the Borrower;
provided, however, that if such default is of such a

40



--------------------------------------------------------------------------------



 



nature that it cannot be cured or corrected within such thirty (30) day period,
the Borrower shall be entitled to such additional time as may be necessary to
cure or correct such default if the Borrower promptly commences such cure or
corrective action and diligently pursues such cure or corrective action to
completion; or
     f. The Borrower or a Special Purpose Entity shall neglect, refuse or fail
to keep in full force and effect any permit or approval issued by any
Governmental Authority required for the occupancy or use of a Mortgaged Property
and the same is not reinstated within thirty (30) days after the Borrower
receives notice (from any source) that such permit or approval is no longer in
full force and effect; or
     g. A Mortgaged Property or any part thereof shall be condemned or damaged
by fire or other casualty in such manner as to preclude, in the Lenders’ sole
reasonable judgment, the restoration of the Improvements forming a part of such
Mortgaged Property and the Borrower fails to substitute an alternate Mortgaged
Property within sixty (60) days thereof or fails to deliver to the Lenders the
Mortgage Release Price for such Mortgaged Property; or
     h. An accurate survey of a Mortgaged Property at any time shall show that
any of the Improvements constructed thereon materially encroach upon any street,
easement, right of way or adjoining property or violate any set back
requirement, unless such encroachment or violation is satisfactorily insured
against under the Title Policy issued in respect of such Mortgaged Property or
was in existence at the time the Lenders approve the Real Estate Asset as
Mortgaged Property and shown on the survey provided to the Agent, or that any
adjoining structure materially encroaches on a Mortgaged Property, unless such
encroachment is cured within sixty (60) days following receipt of notice thereof
by the Borrower or was in existence at the time such Mortgaged Property was
mortgaged; or
     i. The occurrence of any event which results in or causes a Material
Adverse Effect; or
     j. A writ of execution or attachment or any similar process shall be issued
or levied against all or any part of or interest in a Mortgaged Property, or any
judgment involving monetary damages shall be entered against the Borrower which
shall become a lien on a Mortgaged Property or any portion thereof or interest
therein and such execution, attachment or similar process or judgment is not
released, bonded, satisfied, vacated or stayed within sixty (60) days after its
entry or levy or Borrower fails to deliver to the Lenders the Mortgage Release
Price for such Mortgaged Property within sixty (60) days after the date of such
entry or levy; or
     k. The Borrower, a Special Purpose Entity or the Guarantor shall file a
voluntary petition in bankruptcy or shall file any petition or answer seeking or
acquiescing in any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief for itself under any present or
future federal, state or other statute, law or regulation relating to
bankruptcy, insolvency or other relief for debtors; or shall seek or consent to
or acquiesce in the appointment of any trustee, receiver,

41



--------------------------------------------------------------------------------



 



liquidator, assignee, custodian, sequestrator (or other similar official) of the
Borrower, a Special Purpose Entity or the Guarantor, or of all or any part of a
Mortgaged Property, or of any or all of the royalties, revenues, rents, issues
or profits thereof, or shall make any general assignment for the benefit of
creditors, or shall admit in writing its inability to pay its debts, as the case
may be, generally as they become due, or shall become insolvent or unable to pay
its debts as they mature, or shall make a general assignment for the benefit of
creditors, or shall voluntarily suspend transaction of its business or take any
corporate action in furtherance of the foregoing; or
     l. A court of competent jurisdiction shall enter an order, judgment or
decree adjudicating the Borrower, a Special Purpose Entity or the Guarantor as
bankrupt or insolvent or approving a petition filed against the Borrower, a
Special Purpose Entity or the Guarantor seeking any reorganization, dissolution
or similar relief under any present or future federal, state or other statute,
law or regulation relating to bankruptcy, insolvency, or other relief for
debtors, and such order, judgment or decree shall remain unvacated and unstayed
for an aggregate of sixty (60) days (whether or not consecutive) from the first
date of entry thereof; or any trustee, receiver or liquidator of the Borrower, a
Special Purpose Entity or the Guarantor or of all or any part of a Mortgaged
Property, or of any or all of the royalties, revenues, rents, issues or profits
thereof, shall be appointed without the consent or acquiescence of the Borrower,
a Special Purpose Entity or the Guarantor, as the case may be, and such
appointment shall remain unvacated and unstayed for an aggregate period of sixty
(60) days (whether or not consecutive); or
     m. The Borrower or a Special Purpose Entity has breached or defaulted under
the Lease for a Mortgaged Property which results in a Material Adverse Effect,
and such breach or default has not been cured or corrected within any applicable
cure period provided under such Lease; or
     n. Guarantor sells, assigns, hypothecates, pledges or otherwise transfers
its interest as a partner of the Borrower; or
     o. The Leverage Ratio exceeds Seventy Percent (70%) and the same is not
cured within ninety (90) days after written notice from the Agent to Borrower;
or
     p. At any time, the Minimum Tangible Worth of the Borrower is less than One
Hundred Twenty Million Dollars ($120,000,000) plus Seventy-Five Percent (75%) of
additional net proceeds of future stock sales; or
     q. Guarantor’s dividends exceed One Hundred Percent (100%) of its funds
from operations as determined in accordance with NAREIT in any calendar year; or
     r. At any time, the aggregate occupancy of the Mortgaged Properties is less
than Eighty-Five Percent (85%), inclusive of occupancy with respect to master
leases and occupancy agreements approved by Agent; or
     s. At any time, the Debt Service Coverage Ratio is less than 1.8 to 1.0
during any calendar quarter; or

42



--------------------------------------------------------------------------------



 



     t. There occurs a Reportable Event or a Prohibited Transaction under, or
any complete or partial withdrawal from, or any other event which would
constitute grounds for termination of or the appointment of a trustee to
administer, any “plan” maintained by the Borrower or any ERISA Affiliate for the
benefit of its “employees” (as such terms are defined in ERISA) which could have
a Material Adverse Effect; or
     u. Fred Klipsch shall cease to be Chairman and CEO of Guarantor or Fred
Farrar shall cease to be President and Chief Operating Officer of Borrower and
replacements acceptable to Required Lenders are not in place within ninety
(90) days.
     If any Event of Default described in Section 8.01(k) or (l) occurs the
Lenders shall be under no further obligation to make any Advances and the
Revolving Facility and all interest accrued thereon and any penalty or premium
thereunder and all other liabilities of the Borrower hereunder, thereunder and
under the other Loan Documents shall thereupon become and be immediately due and
payable without any election or action on the part of the Lenders, and without
presentment, demand, protest, or notice of any kind, all of which are hereby
expressly waived, and if any other Event of Default described in Section 8.01
occurs and, if there is a cure period, is not cured as set forth herein, the
Lenders shall terminate their commitments to make Advances hereunder and declare
the Revolving Facility and all interest accrued thereon and any penalty or
premium thereunder pursuant to Section 2.07 hereof and all other liabilities of
the Borrower hereunder, thereunder and under the other Loan Documents to be due
and payable, whereupon the same shall become and be immediately due and payable
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived.
     8.02. Special Remedies. If an Event of Default shall exist, the Lenders
shall have the right, in addition to any rights or remedies available to them
under the Loan Documents or otherwise available to them at law or in equity, to
enter upon and take possession of the Mortgaged Properties. For purposes of this
Section 8.02, the Borrower agrees that the Lenders shall have the right, and
hereby irrevocably constitutes and appoints the Agent its true and lawful
attorney-in-fact, coupled with an interest, with full power of substitution, to
(i) prosecute and defend all actions or proceedings in connection with the
Mortgaged Properties and to take such action and require such performance as the
Lenders deem necessary in connection therewith; and (ii) generally do any and
every act with respect to the occupancy and use of such Mortgaged Properties as
the Borrower or a Special Purpose Entity may do in its own behalf. Should the
unadvanced portion of the Revolving Facility be insufficient to pay the sums
expended or incurred by the Lenders for any of the foregoing purposes, the
amount of the deficiency shall be added to the indebtedness evidenced by the
Notes and in all events shall be secured by the lien of the Loan Documents and
shall be paid by the Borrower to the Lenders on demand with interest thereon at
the respective Default Rates until paid.
ARTICLE IX
MISCELLANEOUS
     9.01. No Implied Waiver; Cumulative Remedies; Writing Required. No delay or
failure of the Lenders in exercising any right, power or privilege hereunder (or
under any Loan Document) shall affect such right, power or privilege, nor shall
any single or partial exercise thereof or any abandonment or discontinuance of
steps to enforce such a right, power or privilege

43



--------------------------------------------------------------------------------



 



preclude any further exercise thereof or of any other right, power or privilege.
The rights and remedies of the Lenders hereunder and under the other Loan
Documents are cumulative and not exclusive of any rights or remedies which it
would otherwise have. Any waiver, permit, consent or approval of any kind or
character on the part of the Lenders of any breach or default under this
Agreement or any other Loan Document, or any waiver by the Lenders of any
provision or condition of this Agreement or any other Loan Document, must be in
writing and shall be effective only to the extent as may be specifically set
forth in such writing.
     9.02. Taxes. The Borrower shall pay any and all stamp, document, mortgage,
intangibles, transfer and recording taxes, fees (including notary fees and
mortgage/deed of trust release fees) and similar impositions payable or
hereafter determined to be payable in connection with the execution, delivery
and/or recording and release of the Loan Documents, and the Borrower agrees to
save the Lenders harmless from and against any and all present or future claims
or liabilities with respect to, or resulting from, any delay in paying or
omitting to pay any such taxes, fees or similar impositions.
     9.03. Modifications and Amendments. Upon execution thereof, each Project
Agreement shall automatically be deemed to be an amendment of this Agreement,
which amendment shall apply, however, only to the Mortgaged Property which is
the subject of such Project Agreement.
     9.04. Holidays. Except as otherwise provided herein, whenever any payment
or action to be made or taken under any of the Loan Documents shall be stated to
be due or to be performed on a day which is not a business day, such payment or
action shall be made or taken on the next-following business day and such
extension of time shall be included in computing interest or fees, if any, in
connection with such payment or action.
     9.05. Notices. All notices, statements, requests and demands given to or
made upon either party hereto in accordance with the provisions of this
Agreement shall be deemed to have been given or made one (1) day after the same
are deposited with a nationally recognized overnight delivery service, or
immediately upon receipt, if delivered by courier, addressed as follows:

         
 
  If to the Agent:   The Huntington National Bank
 
      201 North Illinois Street, Suite 1800
 
      Indianapolis, IN 46204
 
      Attention: Bradley D. Rust
 
      Telephone: (317) 237-2510
 
      Facsimile: (317) 237-2505
 
       
 
  With a copy to:   Barnes & Thornburg LLP
 
      11 South Meridian Street
 
      Indianapolis, Indiana 46204
 
      Attention: John B. Baxter
 
      Telephone: (317) 231-7533
 
      Facsimile: (317) 231-7433

44



--------------------------------------------------------------------------------



 



         
 
  If to the Borrower:   Windrose Medical Properties, L.P.
 
      3502 Woodview Trace, Suite 210
 
      Indianapolis, Indiana 46268
 
      Attention: Frederick L. Farrar
 
      Telephone: (317) 860-8213
 
      Facsimile: (317) 860-9190
 
       
 
  With a copy to:   Daniel R. Loftus
 
      Secretary and General Counsel
 
      3502 Woodview Trace, Suite 210
 
      Indianapolis, Indiana 46268
 
      Telephone: (317) 860-8871
 
      Facsimile: (317) 860-9190

or in accordance with the latest unrevoked written direction from either party
to the other party hereto. Failure of the Agent to furnish the Borrower’s
attorney with a copy of any notice provided to the Borrower hereunder shall not
be deemed a failure of the Agent to provide the Borrower with such notice and
shall not affect, or in any way prevent or estop the Lenders from exercising,
any right or remedy of the Lenders hereunder or under any of the other Loan
Documents.
     9.06. Reimbursement for Certain Expenses. All reasonable costs incidental
to the Revolving Facility and all Advances thereof, including, but not limited
to, title insurance premiums, survey charges, appraisal fees, insurance
premiums, inspecting engineers’ and/or architects’ fees, attorneys’ costs of the
Agent and fees and any and all other incidental expenses of the Agent, shall be
paid by the Borrower, together with any other fees agreed upon by Borrower,
Agent and Lenders. All such fees and expenses shall be paid upon the receipt of
a statement therefor.
     9.07. No Third Party Rights. Nothing in this Agreement, whether express or
implied, shall be construed to give to any Person other than the parties hereto
any legal or equitable right, remedy or claim under or in respect of this
Agreement or any other Loan Document, which is intended for the sole and
exclusive benefit of the parties hereto and thereto.
     9.08. Interest Limitation. Notwithstanding anything to the contrary
contained herein or in any of the other Loan Documents, the obligations of the
Borrower to the Lenders under this Agreement and any other Loan Documents are
subject to the limitation that payments of interest to the Lenders shall not be
required to the extent that receipt by the Lenders of any such payment by the
Borrower would be contrary to provisions of governmental requirements applicable
to the Lenders which limit the maximum rate of interest which may be charged or
collected by the Lenders.
     9.09. Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

45



--------------------------------------------------------------------------------



 



     9.10. Governing Law. THE BORROWER AGREES WITH THE LENDERS THAT, EXCEPT AS
EXPRESSLY SET FORTH IN THE MORTGAGES AND THE ASSIGNMENTS OF RENTS AND ANY OTHER
LOAN DOCUMENTS, THE LAW OF THE STATE OF INDIANA SHALL GOVERN ALL MATTERS
RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ALL OF THE
INDEBTEDNESS OR OBLIGATIONS OF THE BORROWER ARISING HEREUNDER OR THEREUNDER. THE
BORROWER (a) SHALL BE SUBJECT TO PERSONAL JURISDICTION IN THE STATE OF INDIANA
AND THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED IN STATE OF
INDIANA (AND ANY APPELLATE COURTS TAKING APPEALS THEREFROM) FOR THE ENFORCEMENT
OF THE BORROWER’S OBLIGATIONS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS AND
(b) WAIVES ANY AND ALL PERSONAL RIGHTS UNDER THE LAW OF ANY OTHER STATE TO
OBJECT TO JURISDICTION WITHIN INDIANA FOR THE PURPOSES OF SUCH ACTION, SUIT,
PROCEEDING OR LITIGATION TO ENFORCE SUCH OBLIGATIONS OF THE BORROWER. THE
BORROWER WAIVES AND AGREES NOT TO ASSERT, AS A DEFENSE IN ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS (x)THAT IT IS NOT SUBJECT TO SUCH JURISDICTION OR THAT SUCH ACTION,
SUIT OR PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN THOSE COURTS OR
THAT THIS AGREEMENT AND SUCH OTHER LOAN DOCUMENTS MAY NOT BE ENFORCED IN OR BY
THOSE COURTS OR THAT IT IS EXEMPT OR IMMUNE FROM EXECUTION, (y) THAT THE ACTION,
SUIT OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, OR (z) THAT THE VENUE OF
THE ACTION, SUIT OR PROCEEDING IS IMPROPER. NOTHING IN THIS SECTION 9.10 SHALL
BE DEEMED TO PRECLUDE THE LENDERS FROM FILING ANY ACTION, SUIT OR PROCEEDING IN
RESPECT OF THIS AGREEMENT OR SUCH OTHER LOAN DOCUMENTS IN THE STATE IN WHICH THE
BORROWER HAS ITS CHIEF EXECUTIVE OFFICE OR THE FEDERAL COURTS OF THE UNITED
STATES OF AMERICA LOCATED IN THE STATE IN WHICH THE BORROWER HAS ITS CHIEF
EXECUTIVE OFFICE, OR THE STATE IN WHICH A MORTGAGED PROPERTY IS LOCATED OR THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED IN THE STATE IN WHICH A
MORTGAGED PROPERTY IS LOCATED.
     9.11. Certain Fees. No broker’s or finder’s fee or commission will be
payable with respect to the Revolving Facility, this Agreement, or the other
Loan Documents, or any of the transactions contemplated hereby, and the Borrower
hereby indemnifies the Lenders against, and agrees that it will hold the Lenders
harmless from, any claim, demand, or liability for any such broker’s or finder’s
fee or commission alleged to have been incurred in connection herewith or
therewith and any expenses (including reasonable fees, expenses, and
disbursements of counsel) arising in connection with any such claim, demand, or
liability.
     9.12. Survival. All representations, warranties, covenants, agreements and
obligations of the Borrower contained in this Agreement, as amended or
supplemented from time to time, shall survive the making of Advances and shall
continue in full force and effect so long as the Revolving Facility is
outstanding and until payment and performance in full of all of the Borrower’s
obligation thereunder and under the Loan Documents.

46



--------------------------------------------------------------------------------



 



     9.13. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which, when so executed and delivered by the parties, shall constitute an
original but all such counterparts together constituting but one and the same
instrument.
     9.14. Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the Lenders, the Borrower and their respective
successors and assigns, except that the Borrower may not assign or transfer its
rights and obligations hereunder or any interest herein without the prior
written consent of the Lenders.
     9.15. Time of Essence. Time is of the essence under the Loan Documents.
     9.16. No Joint Venture. Notwithstanding anything to the contrary herein
contained or implied, the Lenders, by this Agreement, or by any action pursuant
hereto, shall not be deemed to be a partner of, or a joint venturer with, the
Borrower, and the Borrower hereby indemnifies and agrees to defend and hold the
Lenders harmless, including the payment of reasonable attorneys’ fees, from any
loss resulting from any judicial construction of the parties’ relationship as
such.
     1.01. Lenders Not in Control. . None of the covenants or other provisions
contained in the Loan Documents shall, or shall be deemed to, give the Lenders
the rights or power to exercise control over the affairs and/or management of
the Borrower, the power of the Lenders being limited to the right to exercise
the rights and remedies provided to it in the Loan Documents.
     9.17. Waiver of Jury Trial. The Borrower and the Lenders, after consulting
or having had the opportunity to consult with counsel, knowingly, voluntarily
and intentionally waives any right they may have to a trial by jury in any
litigation based upon or arising out of the Revolving Facility, this Agreement
or any other Loan Document or any of the transactions contemplated hereby or by
any other Loan Document or any course of conduct, dealing, statements, whether
oral or written, or actions of the Borrower or the Lenders. Neither the Borrower
nor the Lenders shall seek to consolidate, by counterclaim or otherwise, any
action in which a jury trial has been waived with any other action in which a
jury trial cannot be or has not been waived. These provisions shall not be
deemed to have been modified in any respect or relinquished by the Lenders or
the Borrower except by written instrument executed by both the Borrower and the
Lenders.
ARTICLE X
ASSIGNMENT AND PARTICIPATIONS
     10.01. Several Liability. Anything contained in this Agreement to the
contrary notwithstanding, the obligations of the Lenders to Borrower under this
Agreement are several and not joint and several; each Lender shall only be
obligated to fund its Percentage of each disbursement to be made hereunder up to
the amount of its Commitment.
     10.02. Assignments and Participations.

47



--------------------------------------------------------------------------------



 



     a. Each Lender shall have the right to assign, transfer, sell, negotiate,
pledge or otherwise hypothecate this Agreement and any of its rights and
security hereunder and under the other Loan Documents to any other lending
institution (an “Assignee”) with the prior written consent of the Agent and with
the prior written consent of Borrower, which consents by the Agent and the
Borrower shall not be unreasonably withheld, conditioned or delayed (provided
that no consent of Borrower shall be required if the Assignee is also a Lender
or if an Event of Default then exists) and no consent of the Agent shall be
required if the Assignee is also a Lender; provided, however, that (i) the
parties to each such assignment shall execute and deliver to Agent, for its
approval and acceptance, an Assignment and Acceptance, (ii) each such assignment
shall be of a constant, and not a varying, percentage of the assigning Lender’s
rights and obligations under this Agreement, (iii) unless the Agent and, so long
as no Event of Default exists, Borrower otherwise consent, the aggregate amount
of the Commitment of the assigning Lender being assigned pursuant to each such
assignment shall in no event be less than Five Million Dollars ($5,000,000), and
(iv) if the assignment is less than the assigning Lender’s entire interest in
the Revolving Facility, the assigning Lender must retain at least a Five Million
Dollar ($5,000,000) interest in the Revolving Facility. The Agent may designate
any Assignee accepting an assignment of a specified portion of the Revolving
Facility to be a Co-Agent, an “Arranger” or similar title, but such designation
shall not confer on such Assignee the rights or duties of the Agent. Upon such
execution, delivery, approval and acceptance, and upon the effective date
specified in the applicable Assignment and Acceptance, (a) the Assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and under the
other Loan Documents, and Borrower hereby agrees that all of the rights and
remedies of the Lenders in connection with the interest so assigned shall be
enforceable against Borrower by an Assignee with the same force and effect and
to the same extent as the same would have been enforceable but for such
assignment, and (b) the assigning Lender thereunder shall, to the extent that
rights and obligations hereunder and under the other Loan Documents have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
and be released from its obligations hereunder and thereunder. Notwithstanding
the foregoing, if, as a result of such assignment by a Lender (or by entities of
which a Lender or Lenders are subsidiaries), a Lender or two or more Lenders
that are, directly or indirectly, subsidiaries of a common parent (collectively,
“Merged Lenders”) hold a Commitment or Commitments in an aggregate amount
exceeding the amount of the Commitment held by the Agent, the Agent may, at its
election, but without any obligation to do so, acquire from such Lender or
Merged Lenders a portion of its or their Commitments and rights and obligations
hereunder in an amount necessary to reduce the aggregate amount of the
Commitments of the Merged Lenders, and to increase the Commitment of the Agent,
to equal amounts. Such election shall be exercisable by notice from the Agent to
the Merged Lenders and shall be effected, on a date designated in such notice.
     b. By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) except as provided in such
Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no

48



--------------------------------------------------------------------------------



 



responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or any other Loan Document or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other Loan Document or any other instrument or document
furnished in connection therewith; (ii) such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, Guarantor or any Special Purpose Entity or
the performance or observance by the Borrower, Guarantor or any Special Purpose
Entity of any of its obligations under any Loan Document or any other instrument
or document furnished in connection therewith; (iii) such Assignee confirms that
it has received a copy of this Agreement together with such financial
statements, Loan Documents and other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into the
Assignment and Acceptance and to become a Lender hereunder; (iv) such Assignee
will, independently and without reliance upon Agent, the assigning Lender or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such Assignee appoints and
authorizes the Agent to take such action as the Agent on its behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
delegated to Agent by the terms hereof and thereof, together with such powers as
are reasonably incidental thereto; and (vi) such Assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.
     c. Agent shall maintain a copy of each Assignment and Acceptance delivered
to and accepted by it and shall record in its records the names and address of
each Lender and the Commitment of, and Percentage of the Revolving Facility
owing to, such Lender from time to time. Borrower, the Agent and Lenders may
treat each entity whose name is so recorded as a Lender hereunder for all
purposes of this Agreement.
     d. Upon receipt of an Assignment and Acceptance executed by an assigning
Lender and an Assignee, Agent shall, if such Assignment and Acceptance has been
properly completed and consented to if required herein, accept such Assignment
and Acceptance, and record the information contained therein in its records, and
the Agent shall use its best efforts to give prompt notice thereof to Borrower
(provided that neither the Agent nor the Lenders shall be liable for any failure
to give such notice).
     e. Borrower shall use reasonable efforts to cooperate with Agent and each
Lender in connection with the assignment of interests under this Agreement or
the sale of participations herein.
     f. Anything in this Agreement to the contrary notwithstanding, and without
the need to comply with any of the formal or procedural requirements of this
Agreement, including this Section, any Lender may at any time and from time to
time pledge and assign all or any portion of its rights under all or any of the
Loan Documents to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from its obligations hereunder. To
facilitate any such pledge or assignment, the Agent shall, at the request of
such Lender, enter into a letter agreement with the Federal Reserve

49



--------------------------------------------------------------------------------



 



Bank in, or substantially in, the form of the exhibit to Appendix C to the
Federal Reserve Bank of New York Operating Circular No. 12.
     g. Anything in this Agreement to the contrary notwithstanding, any Lender
may assign all or any portion of its rights and obligations under this Agreement
to another branch or affiliate of such Lender without first obtaining the
approval of any Agent or the Borrower, provided that (i) such Lender remains
liable hereunder unless the Borrower and Agent shall otherwise agree, (ii) at
the time of such assignment such Lender is not a Defaulting Lender, (iii) such
Lender gives the Agent and Borrower at least fifteen (15) days prior written
notice of any such assignment, and (iv) the parties to each such assignment
execute and deliver to Agent an Assignment and Acceptance.
     h. Each Lender shall have the right, without the consent of the Borrower,
to sell participations to one or more other Lenders (a “Participant”) in or to
all or a portion of its rights and obligations under the Revolving Facility and
the Loan Documents; provided, however, that (i) such Lender’s obligations under
this Agreement (including without limitation its Commitment to Borrower
hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
(iii) the Borrower, the Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and with regard to any and all payments to be
made under this Agreement and (iv) the holder of any such participation shall
not be entitled to voting rights under this Agreement or the other Loan
Documents (but such holder may contract with the Lender selling such Participant
its interest in such Lender’s share of the Revolving Facility as to voting of
such Lender’s interest under Section 11.06(b) [but not under any other section
of this Agreement], provided that any such agreement by a Lender shall bind only
such Lender alone and not Borrower, the other Lenders or the Agent).
     i. No Assignee of any rights and obligations under this Agreement shall be
permitted to subassign such rights and obligations. No participant in any rights
and obligations under this Agreement shall be permitted to sell
subparticipations of such rights and obligations.
     j. Borrower acknowledges and agrees that Lenders may provide to any
Assignee or Participant originals or copies of this Agreement, any other Loan
Document and any other documents, instruments, certificates, opinions, insurance
policies, letters of credit, reports, requisitions and other materials and
information of every nature or description, and may communicate all oral
information, at any time submitted by or on behalf of Borrower or received by
any Lender in connection with the Revolving Facility or with respect to
Borrower, provided that prior to any such delivery or communication, such
Assignees or Participants shall agree to preserve the confidentiality of any of
the foregoing to the same extent that such Lender agreed to preserve such
confidentiality. In order to facilitate assignments to Assignees and sales to
Participants, Borrower shall execute such further documents, instruments or
agreements as Lenders may reasonably require; provided, that Borrower shall not
be required (i) to execute any document or agreement which would materially
decrease its rights, or materially increase its

50



--------------------------------------------------------------------------------



 



obligations, relative to those set forth in this Agreement or any of the other
Loan Documents unless the Loan Documents are amended concurrently therewith
(including financial obligations, personal recourse, representations and
warranties and reporting requirements), or (ii) to expend more than incidental
sums of money or incidental administrative time for which it does not receive
reasonable reimbursement in order to comply with any requests or requirements of
any Lender in connection with such assignment or sale arrangement. In addition,
Borrower agrees to cooperate fully with Lenders in the exercise of the Lenders’
rights pursuant to this Section, including providing such information and
documentation regarding Borrower as any Lender or any potential Assignee or
Participant may reasonably request and to meet with potential Assignees and
Participants.
ARTICLE XI
AGENT
     11.01. Appointment. The Huntington National Bank is hereby appointed as
Agent hereunder and under each other Loan Document, and, subject to the terms
hereof, each Lender hereby irrevocably authorizes the Agent to act as agent for
the Lenders and to take such actions as the Lenders are obligated or entitled to
take under the provisions of this Agreement and the other Loan Documents and to
exercise such powers as are set forth herein or therein, together with such
other powers as are reasonably incidental thereto. Agent agrees to act as such
upon the express conditions contained in this Article in substantially the same
manner that it would act in dealing with a loan held for its own account. Agent
shall not have a fiduciary relationship with respect to any Lender by reason of
this Agreement.
     The provisions of this Article are solely for the benefit of the Agent and
the Lenders, and Borrower shall not have any rights to rely on or enforce any of
the provisions hereof except as provided in Section 11.02 below. In performing
its functions and duties under this Agreement, the Agent shall act solely as
agent for the Lenders and does not assume, and shall not be deemed to have
assumed, any obligations toward or relationship of agency or trust with or for
the Borrower.
     11.02. Reliance on Agent. All acts of and communications by the Agent, as
agent for the Lenders, shall be deemed legally conclusive and binding; and
Borrower or any third party (including any court) shall rely on any and all
communications or acts of the Agent with respect to the exercise of any rights
or the granting of any consent, waiver or approval on behalf of a Lender in all
circumstances where an action by such Lender is required or permitted pursuant
to this Agreement or the provisions of any other Loan Document or by applicable
law without the right or necessity of making any inquiry of any individual
Lender as to the authority of Agent with respect to such matter. In no event
shall any of the foregoing limit the rights or obligations of any Lender with
respect to any other Lender pursuant to this Article XI.
     11.03. Powers. The Agent shall have and may exercise such powers under the
Loan Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto, and may
exercise all other powers of Lender as are not made subject to the consent of
the Required Lenders pursuant to Section 11.06(a) or any other provision of this
Agreement or to the consent of all Lenders pursuant to Section 11.06(b) or

51



--------------------------------------------------------------------------------



 



any other provision of this Agreement. The Agent shall not be considered, or be
deemed, a separate agent of any Lender hereunder, but is, and shall be deemed,
acting in its contractual capacity as Agent, exercising such rights and powers
under the Loan Documents as are specifically delegated to the Agent or Agent is
otherwise entitled to take hereunder. Agent shall have no implied duties to any
Lender, or any obligation to any Lender to take any action except any action
specifically provided by the Loan Documents to be taken by the Agent.
     11.04. Disbursements.
     a. At least one (1) Business Day (by 11:00 a.m. Columbus, Ohio time) prior
to each date a disbursement of the Revolving Facility is to be made hereunder
pursuant to this Agreement (or at least three (3) LIBOR Business Days [by
11:00 a.m. Columbus, Ohio time] for any disbursements to be made at the Adjusted
LIBOR Rate), the Agent shall notify each Lender of the proposed disbursement.
Each Lender shall make available to Agent (or the funding Lender or entity
designated by the Agent), the amount of such Lender’s Percentage of such
disbursement (with respect to such Lender, such amount being referred to herein
as an “Advance”) in immediately available funds not later than 11:00 a.m.
(Columbus, Ohio time) on the date such disbursement is to be made (such date
being referred to herein as a “Funding Date”). Unless the Agent shall have been
notified by any Lender prior to such time for funding in respect of any Advance
that such Lender does not intend to make available to the Agent such Lender’s
Advance, the Agent may assume that such Lender has made such amount available to
the Agent and the Agent, in its sole discretion, may, but shall not be obligated
to, make available to Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Agent by such Lender on or prior to
the respective Funding Date, such Lender agrees to pay and Borrower agrees to
repay to Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
Borrower until the date such amount is paid or repaid to Agent, at (A) in the
case of such Lender, the Federal Funds Effective Rate, and (B) in the case of
Borrower, the interest rate applicable at the time to a disbursement made on
such Funding Date. If such Lender shall pay to Agent such corresponding amount,
such amount so paid shall constitute such Lender’s Advance, and if both such
Lender and Borrower shall have paid and repaid, respectively, such corresponding
amount, Agent shall promptly return to Borrower such corresponding amount in
same day funds.
     b. Requests by the Agent for funding by the Lenders of disbursements of the
Revolving Facility will be made by facsimile. Each Lender shall make its Advance
available to the Agent in dollars and in immediately available funds to such
Lender and account as the Agent may designate, not later than 11:00 a.m.
(Columbus, Ohio time) on the Funding Date. Nothing in this Section 11.04 shall
be deemed to relieve any Lender of its obligation hereunder to make any Advance
on any Funding Date, nor shall any Lender be responsible for the failure of any
other Lender to perform its obligations to make any Advance hereunder, and the
Commitment of any Lender shall not be increased or decreased as a result of the
failure by any other Lender to perform its obligation to make any Advances
hereunder.

52



--------------------------------------------------------------------------------



 



     c. As soon as practical Agent will promptly forward to each Lender copies
of the Disbursement Request documents described in Section 5.01 hereof. Delivery
of the Disbursement Request documents shall not be a condition to funding any
Advance.
     11.05. Distribution and Apportionment of Payments.
     a. Subject to Section 11.05(b), payments actually received by Agent for the
account of the Lenders shall be paid to them promptly after receipt thereof by
Agent, but in any event within one (1) Business Day, provided that, if any such
payments are not distributed to the Lenders within one Business Day after
Agent’s receipt thereof, Agent shall pay to such Lenders interest thereon, at
the lesser of (i) the Federal Funds Effective Rate and (ii) if the applicable
payment represents repayment of a portion of the principal of the Revolving
Facility, the rate of interest applicable to such portion of the Revolving
Facility, from the date of receipt of such funds by Agent until such funds are
paid in immediately available funds to such Lenders provided such funds are
received by Agent not later than 11:00 A.M. (Columbus, Ohio time) on the date of
receipt. All payments of principal and interest in respect of the Revolving
Facility, all payments of the fees described in this Agreement (but not in any
separate fee letter except to the extent expressly set forth therein), and all
payments in respect of any other obligations of Borrower under the Loan
Documents shall be allocated among such of Lenders as are entitled thereto, in
proportion of their respective Percentages or otherwise as provided herein in
the other Loan Documents, as the case may be. The Agent shall distribute to each
Lender at its primary address set forth herein or in its Assignment and
Acceptance, or at such other address as a Lender may request in writing, such
funds as it may be entitled to receive, provided that the Agent shall in any
event not be bound to inquire into or determine the validity, scope or priority
of any interest or entitlement of any Lender and may suspend all payments and
seek appropriate relief (including without limitation instructions from the
Required Lenders, or all Lenders, as applicable, or an action in the nature of
interpleader) in the event of any doubt or dispute as to any apportionment or
distribution contemplated hereby. The order of priority herein is set forth
solely to determine the rights and priorities of the Lenders as among themselves
and may at any time or from time to time be changed by the Lenders as they may
elect, in writing, without necessity of notice to or consent of or approval by
Borrower. If a Lender (a “Defaulting Lender”) defaults in making any Advance or
paying any other sum payable by it hereunder, such sum together with interest
thereon at the Default Rate from the date such amount was due until repaid (such
sum and interest thereon as aforesaid referred to, collectively, as the “Lender
Default Obligation”) shall be payable by the Defaulting Lender (i) to any
Lender(s) which elect, at their sole option (and with no obligation to do so),
to fund the amount which the Defaulting Lender failed to fund or (ii) to Agent
or any other Lender which under the terms of this Agreement is entitled to
reimbursement from the Defaulting Lender for the amounts advanced or expended.
Notwithstanding any provision hereof to the contrary, until such time as a
Defaulting Lender has repaid the Lender Default Obligation in full, all amounts
which would otherwise be distributed to the Defaulting Lender shall instead be
applied first to repay the Lender Default Obligation (to be applied first to
interest at the Default Rate and then to principal) until the Lender Default
Obligation has been repaid in full (whether by such application or by cure by
the Defaulting Lender), whereupon such Lender shall no longer be a Defaulting

53



--------------------------------------------------------------------------------



 



Lender. Any interest collected from Borrower on account of principal advanced by
any Lender(s) on behalf of a Defaulting Lender shall be paid to the Lender (s)
who made such advance and shall be credited against the Defaulting Lender’s
obligation to pay interest on the amount advanced at the Default Rate. If no
other Lender makes an advance a Defaulting Lender failed to fund, a portion of
the indebtedness of Borrower to the Defaulting Lender equal to the Lender
Default Obligation shall be subordinated to the indebtedness of Borrower to all
other Lenders and shall be paid only after the indebtedness of Borrower to all
other Lenders is paid. The provisions of this Section shall apply and be
effective regardless of whether an Event of Default occurs and is then
continuing, and notwithstanding (i) any other provision of this Agreement to the
contrary or (ii) any instruction of Borrower as to its desired application of
payments. No Defaulting Lender shall have the right to vote on matters which are
subject to the consent or approval of Required Lenders or all Lenders and while
any Lender is a Defaulting Lender the requisite percentage of Lenders which
constitutes the Required Lenders shall be calculated exclusive of the Percentage
of the Defaulting Lender. The Agent shall be entitled to (i) withhold or set
off, and to apply to the payment of the Lender Default Obligation any amounts to
be paid to such Defaulting Lender under this Agreement, and (ii) bring an action
or suit against such Defaulting Lender in a court of competent jurisdiction to
recover the Lender Default Obligation and, to the extent such recovery would not
fully compensate the Lenders for the Defaulting Lender’s breach of this
Agreement, to collect damages. In addition, the Defaulting Lender shall
indemnify, defend and hold Agent and each of the other Lenders harmless from and
against any and all claims, actions, liabilities, damages, costs and expenses
(including attorneys’ fees and expenses), plus interest thereon at the Default
Rate, for funds advanced by Agent or any other Lender on account of the
Defaulting Lender or any other damages such persons may sustain or incur by
reason of or as a direct consequence of the Defaulting Lender’s failure or
refusal to abide by its obligations under this Agreement.
     b. At least five Business Days prior to the first date on which interest or
fees are payable hereunder for the account of any Lender, each Lender that is
not incorporated under the laws of the United States of America, or a state
thereof, agrees that it will deliver to the Agent two duly completed copies of
United States Internal Revenue Service Form 1001 or 4224, certifying in either
case that such Lender is entitled to receive payments under this Agreement and
the Notes without deduction or withholding of any United States federal income
taxes. Each Lender which so delivers a Form 1001 or 4224 further undertakes to
deliver the Agent two additional copies of such form (or a successor form) on or
before the date that such form expires or becomes obsolete or after the
occurrence of any event requiring a change in the most recent forms so delivered
by it, and such amendments thereto or extensions or renewals thereof as may be
reasonably requested by the Agent, in each case certifying that such Lender is
entitled to receive payments under this Agreement and the Note without deduction
or withholding of any United States federal income taxes, unless an event
(including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Lender from duly completing and delivering any such form with respect to it and
such Lender advises the Agent that it is not capable of receiving payments
without any deduction or withholding of United States federal income tax.

54



--------------------------------------------------------------------------------



 



     11.06. Consents and Approvals.
     a. Each of the following shall require the approval or consent of the
Required Lenders:
     i. Declaring the Notes to be immediately due and payable following an Event
of Default or any rescission of any such acceleration;
     ii. Approval of the exercise of rights and remedies under the Loan
Documents following an Event of Default;
     iii. Appointment of a successor Agent or removal of Agent;
     iv. Approval of Post-Default Plan (defined in Section 11.07(d));
     v. Approval of a new Mortgaged Property which is not a Restricted Asset;
and
     vi. Except as referred to in subsection (b) below, approval of any
amendment or modification of this Agreement or any of the other Loan Documents,
or issuance of any waiver of any material provision of this Agreement (including
any Conditional Default or Event of Default) or any of the other Loan Documents;
     b. Each of the following shall require the approval or consent of all the
Lenders:
     i. Extension of the maturity date of the Revolving Facility (beyond any
extension permitted herein) or forgiveness of all or any portion of the
principal amount of Revolving Facility or any accrued interest thereon, or any
other amendment of this Agreement or the other Loan Documents which would reduce
the interest rate options or the rate at which fees are calculated or forgive
any loan fee, or extend the time of payment of any principal, interest or fees;
     ii. Reduction of the percentage specified in the definition of Required
Lenders;
     iii. Increasing of the amount of the Revolving Facility or any Lender’s
Commitment;
     iv. Release of Borrower, Guarantor or any lien on any material collateral
(including the Mortgaged Properties) (except as Borrower is entitled to under
the Loan Documents);
     v. Approval of a Restricted Asset as a Mortgaged Property; and

55



--------------------------------------------------------------------------------



 



     vi. Amendment of the provisions of this Article XI.
     c. In addition to the required consents or approvals referred to in
subsections (a) and (b) above, the Agent may at any time request instructions
from the Required Lenders with respect to any actions or approvals which, by the
terms of this Agreement or of any of the Loan Documents, the Agent is permitted
or required to take or to grant without instructions from any Lenders, and if
such instructions are promptly requested, the Agent shall be absolutely entitled
to refrain from taking any action or to withhold any approval and shall not be
under any liability whatsoever for refraining from taking any action or
withholding any approval under any of the Loan Documents until it shall have
received such instructions from the Required Lenders. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against any Agent
as a result of such Agent acting or refraining from acting under this Agreement
or any of the other Loan Documents in accordance with the instructions of the
Required Lenders or, where applicable, all Lenders. The Agent shall promptly
notify each Lender at any time that the Required Lenders have instructed the
Agent to act or refrain from acting pursuant hereto. Each Lender hereby agrees
to approve or disapprove a request by Borrower to add new Mortgaged Properties
within ten (10) Business Days after receipt of the information set forth in
Exhibit K hereto.
     d. Each Lender authorizes and directs the Agent to enter into the Loan
Documents other than this Agreement for the benefit of the Lenders. Each Lender
agrees that any action taken by the Agent at the direction or with the consent
of the Required Lenders in accordance with the provisions of this Agreement or
any other Loan Document, and the exercise by the Agent at the direction or with
the consent of the Required Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all Lenders, except for actions specifically
requiring the approval of all Lenders. All communications from the Agent to the
Lenders requesting Lender’s determination, consent, approval or disapproval
(i) shall be given in the form of a written notice to each Lender, (ii) shall be
accompanied by a description of the matter or item as to which such
determination, approval, consent or disapproval is requested, or shall advise
each Lender where such matter or item may be inspected, or shall otherwise
describe the matter or issue to be resolved, (iii) shall include, if reasonably
requested by a Lender and to the extent not previously provided to such Lender,
written materials and a summary of all oral information provided to the Agent by
Borrower in respect of the matter or issue to be resolved, and (iv) shall
include the Agent’s recommended course of action or determination in respect
thereof. Each Lender shall reply promptly, but in any event within ten
(10) Business Days after receipt of the request therefor from the Agent (the
“Lender Reply Period”). Unless a Lender shall give written notice to the Agent
that it objects to the recommendation or determination of the Agent (together
with a written explanation of the reasons behind such objection) within the
Lender Reply Period, such Lender shall be deemed to have approved of or
consented to such recommendation or determination. With respect to decisions
requiring the approval of the Required Lenders or all Lenders, the Agent shall
upon receiving the required approval or consent follow the course of action or
determination recommended to the Lenders by the Agent or such other course of
action recommended by the Required Lenders.

56



--------------------------------------------------------------------------------



 



     11.07. Consents and Approvals. The Agent is hereby authorized on behalf of
all Lenders, without the necessity of any notice to or further consent from any
Lender, at any time and from time to time, to take any action with respect to
any collateral for the Revolving Facility or any Loan Document which may be
necessary to preserve and maintain such collateral or to perfect and maintain
perfected the liens upon such collateral granted pursuant to this Agreement and
the other Loan Documents.
     a. Except as provided in this Agreement, the Agent shall have no obligation
whatsoever to any Lender or to any other person or entity to assure that any
collateral exists or is owned by Borrower or is cared for, protected or insured
or has been encumbered or that the liens granted herein or in any of the other
Loan Documents or pursuant hereto or thereto have been properly or sufficiently
or lawfully created, perfected, protected or enforced or are entitled to any
particular priority.
     b. Should the Agent commence any proceeding or in any way seek to enforce
the Agent’s or the Lenders’ rights or remedies under the Loan Documents,
irrespective of whether as a result thereof the Agent shall acquire title to any
collateral, each Lender, upon demand therefor from time to time, shall
contribute its share (based on its Percentage) of the reasonable costs and/or
expenses of any such enforcement or acquisition, including, but not limited to,
fees of receivers or trustees, court costs, title company charges, filing and
recording fees, appraisers’ fees and fees and expenses of attorneys to the
extent not otherwise reimbursed by Borrower. Without limiting the generality of
the foregoing, each Lender shall contribute its share (based on its Percentage)
of all reasonable costs and expenses incurred by the Agent (including reasonable
attorneys’ fees and expenses) if the Agent employ counsel for advice or other
representation (whether or not any suit has been or shall be filed) with respect
to any collateral for the Revolving Facility or any part thereof, or any of the
Loan Documents, or the attempt to enforce any security interest or lien on any
collateral, or to enforce any rights of the Agent or the Lenders or any of
Borrower’s or any other party’s obligations under any of the Loan Documents, but
not with respect to any dispute between any Agent and any other Lender(s). It is
understood and agreed that in the event the Agent determines it is necessary to
engage counsel for Lender from and after the occurrence of a Default or Event of
Default, said counsel shall be selected by the Agent and written notice of such
selection, together with a copy of such counsel’s engagement letter and fee
estimate, shall be delivered to the Lenders.
     c. In the event that all or any portion of the collateral for the Revolving
Facility is acquired by the Agent as the result of the exercise of any remedies
hereunder or under any other Loan Document, or is retained in satisfaction of
all or any part of Borrower’s obligations under the Loan Documents, title to any
such collateral or any portion thereof shall be held in the name of the Agent or
a nominee or subsidiary of Agent, as agent, for the ratable benefit of the Agent
and the Lenders. The Agent shall prepare a recommended course of action for such
collateral (the “Post-Default Plan”), which shall be subject to the approval of
the Required Lenders. The Agent shall administer the collateral in accordance
with the Post-Default Plan, and upon demand therefor from time to time, each
Lender will contribute its share (based on its Percentage) of all reasonable
costs and expenses incurred by the Agent pursuant to the Post-Default

57



--------------------------------------------------------------------------------



 



Plan, including without limitation, any operating losses and all necessary
operating reserves. To the extent there is net operating income from such
collateral, the Agent shall, in accordance with the Post-Default Plan, determine
the amount and timing of distributions to the Lenders. All such distributions
shall be made to the Lenders in accordance with their respective Percentages. In
no event shall the provisions of this subsection or the Post-Default Plan
require the Agent or any Lender to take an action which would cause such Lender
to be in violation of any applicable regulatory requirements.
     11.08. Lender Actions Against Borrower or the Collateral. Each Lender
agrees that it will not take any action, nor institute any actions or
proceedings, against Borrower or any other Person hereunder or under any other
Loan Documents with respect to exercising claims against the Borrower or rights
in any Collateral without the consent of the Required Lenders. With respect to
any action by the Agent to enforce the rights and remedies of the Agent and the
Lenders with respect to the Borrower and any collateral in accordance with the
terms of this Agreement, each Bank hereby consents to the jurisdiction of the
court in which such action is maintained.
     11.09. Assignment and Participation. No Lender shall be permitted to assign
or sell all or any portion of its rights and obligations under this Agreement to
Borrower or any Affiliate of Borrower.
     11.10. Ratable Sharing. Subject to Sections 11.04 and 11.05, Lenders agree
among themselves that (i) with respect to all amounts received by them which are
applicable to the payment of the Revolving Facility, equitable adjustment will
be made so that, in effect, all such amounts will be shared among them ratably
in accordance with their Percentages, whether received by voluntary payment, by
the exercise of the right of set-off or bankers’ lien, by counterclaim or cross
action or by the enforcement of any or all of the Loan Documents or any
collateral and (ii) if any of them shall by voluntary payment or by the exercise
of any right of counterclaim, set-off, bankers’ lien or otherwise, receive
payment of a proportion of the aggregate amount of the Revolving Facility held
by it which is greater than its Percentage of the payments on account of the
Revolving Facility, the one receiving such excess payment shall purchase,
without recourse or warranty, an undivided interest and participation (which it
shall be deemed to have done simultaneously upon the receipt of such payment) in
such obligations owed to the others so that all such recoveries with respect to
such obligations shall be applied ratably in accordance with their Percentages;
provided, that if all or part of such excess payment received by the purchasing
party is thereafter recovered from it, those purchases shall be rescinded and
the purchase prices paid for such participations shall be returned to that party
to the extent necessary to adjust for such recovery, but without interest except
to the extent the purchasing party is required to pay interest in connection
with such recovery. Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section may, to the fullest
extent permitted by law, exercise all its rights of payment (including the right
of set-off) with respect to such participation as fully as if such Lender were
the direct creditor of Borrower in the amount of such participation.
     11.11. General Immunity. Neither Agent nor any of its directors, officers,
agents or employees shall be liable to any Lender for any action taken or
omitted to be taken by it or them

58



--------------------------------------------------------------------------------



 



hereunder or under any other Loan Document or in connection herewith or
therewith, except for its or their own gross negligence or willful misconduct.
     11.12. No Responsibility for Revolving Facility, Recitals, etc. Neither
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into, or verify (i) any
statement, warranty or representation made in connection with any Loan Document
or any use of the Revolving Facility; (ii) the performance or observance of any
of the covenants or agreements of any party to any Loan Document; (iii) the
satisfaction of any condition specified in this Agreement, except receipt of
items purporting to be the items required to be delivered to any Agent; or
(iv) the validity, effectiveness or genuineness of any Loan Document or any
other instrument or writing furnished in connection therewith, provided that the
foregoing shall not release Agent from liability for its gross negligence or
willful misconduct.
     11.13. Action on Instructions of Lenders. The Agent shall in all cases be
fully protected in acting, or in refraining from acting, hereunder and under any
other Loan Document in accordance with written instructions signed by all the
Lenders (or the Required Lenders, if such action may be directed hereunder by
the Required Lenders), and such instructions and any action taken or failure to
act pursuant thereto shall be binding on all of Lenders. Each Lender, severally
to the extent of its Percentage, hereby agrees to indemnify Agent against and
hold it harmless from any and all liability, cost and expense that it may incur
by reason of taking or continuing to take any such action, provided that the
foregoing shall not require any Lender to indemnify Agent from liability for its
gross negligence or willful misconduct.
     11.14. Employment of Agents and Counsel. The Agent may undertake any of its
duties as Agent hereunder and under any other Loan Document by or through
employees, agents, and attorneys-in-fact and shall not be liable to Lenders,
except as to money or securities received by them or their authorized agents,
for the default or misconduct of any such agents or attorneys-in-fact selected
by it with reasonable care. The Agent shall be entitled to advice of counsel
concerning all matters pertaining to the agency hereby created and its duties
hereunder and under any other Loan Document.
     11.15. Reliance on Documents; Counsel. The Agent shall be entitled to rely
upon any notice, consent, certificate, affidavit, letter, telegram, statement,
paper or document believed by it to be genuine and correct and to have been
signed or sent by the proper person or persons, and, in respect to legal
matters, upon the opinion of counsel selected by the Agent, which counsel may be
an employee of Agent, provided that the foregoing shall not release the Agent
from liability for its gross negligence or willful misconduct. Any such counsel
shall be deemed to be acting on behalf of Lender in assisting the Agent with
respect to the Revolving Facility, but shall not be precluded from also
representing Agent in any matter in which the interests of Agent and the other
Lenders may differ.
     11.16. Agent’s Reimbursement and Indemnification. Lenders agree to
reimburse and indemnify Agent ratably (i) for any amounts (excluding principal
and interest on the Revolving Facility and loan fees) not reimbursed by Borrower
for which Agent is entitled to reimbursement under the Loan Documents, (ii) for
any other expenses incurred by Agent on behalf of Lender, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents, if not paid by Borrower, (iii) for any expenses incurred by Agent on
behalf of

59



--------------------------------------------------------------------------------



 



Lender which may be necessary or desirable to preserve and maintain collateral
or to perfect and maintain perfected the liens upon the collateral granted
pursuant to this Agreement and the other Loan Documents, if not paid by
Borrower, (iv) for any amounts and other expenses incurred by Agent on behalf of
Lender in connection with any default by any Lender hereunder or under the other
Loan Documents, if not paid by such Lender, and (v) for any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind and nature whatsoever which may be imposed
on, incurred by or asserted against Agent in any way relating to or arising out
of the Loan Documents or any other document delivered in connection therewith or
the transactions contemplated thereby, or the enforcement of any of the terms
thereof or of any such other documents, provided that no Lender shall be liable
for any of the foregoing to the extent they arise from the gross negligence or
willful misconduct of Agent.
     11.17. Rights as a Lender. With respect to its Commitment, if any, Agent
shall have the same rights, powers and obligations hereunder and under any other
Loan Document as any Lender and may exercise such rights and powers as though it
were not an Agent, and the term “Lender” or “ Lenders” shall, unless the context
otherwise indicates, include Agent in its individual capacities. The Borrower
and each Lender acknowledges and agrees that Agent and/or its Affiliates may
accept deposits from, lend money to, hold other investments in, and generally
engage in any kind of trust, debt, equity or other transaction or have other
relationships, in addition to those contemplated by this Agreement or any other
Loan Document, with Borrower or any of its Affiliates in which Borrower or such
Affiliate is not restricted hereby from engaging with any other Person.
     11.18. Lender’s Credit Decisions. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements and other information prepared by Borrower and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents.
     11.19. Notice of Events of Default. Should Agent receive any written notice
of the occurrence of a default or Event of Default, or should the Agent send
Borrower a notice of Default or Event of Default, the Agent shall promptly
furnish a copy thereof to each Lender.
     11.20. Successor Agent.
     a. Agent may resign from the performance of all its functions and duties
hereunder at any time by giving at least thirty (30) days prior written notice
to Lenders and Borrower. Such resignation shall take effect on the date set
forth in such notice or as otherwise provided below. Such resignation by Agent
as agent shall not affect its obligations hereunder, if any, as a Lender.
     b. Upon resignation by, or removal of, the Agent, or any successor Agent,
the Required Lenders shall appoint a successor Agent with the consent of
Borrower, which shall not be unreasonably withheld, conditioned or delayed
(provided that no

60



--------------------------------------------------------------------------------



 



consent of Borrower shall be required if the successor Agent is also a Lender or
if an Event of Default then exists). If no successor Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment
within thirty (30) days after the retiring Agent’s giving notice of resignation,
then the retiring Agent may appoint a successor Agent with the consent of
Borrower, which shall not be unreasonably withheld, conditioned or delayed
(provided that no consent of Borrower shall be required if the successor Agent
is also a Lender or if an Event of Default then exists). Upon the acceptance of
any appointment as an Agent hereunder by a successor Agent, such successor Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the Agent and the Agent, and the retiring Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents other than its liability, if any, for duties and obligations accrued
prior to its retirement. After any retiring Agent’s resignation hereunder as an
Agent, the provisions of this Article XI shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as an Agent hereunder and under the other Loan Documents.
     11.21. Additional Duties of Agent. a. The Agent shall keep proper accounts
and records reflecting the interests of each Lender in the Revolving Facility
and the Loan Documents; such accounts and records shall be maintained in
accordance with the Standard of Care (as hereinafter defined), and shall be
available for inspection by any lender during regular business hours upon
reasonable prior notice fro such Lender. As used herein, the term “Standard of
Care” shall mean the same standard of diligence, care and judgment as Agent uses
with loans comparable to the Revolving Facility which Agent makes, holds and
administers for its own account.
     b. Agent shall furnish to each Lender, promptly after Agent’s receipt
thereof, true and complete copies of all financial reports, statements and
accounts submitted by Borrower or by other on Borrower’s behalf in accordance
with the Loan Documents or otherwise with respect to the Revolving Facility.
     d. Agent shall provide each Lender with (i) true and complete copies of all
notices and other written communications which Agent shall receive from Borrower
or Guarantor with respect to the Revolving Facility promptly after Agent’s
receipt of the same; and (ii) true and correct copies of any and all notices
which Agent may furnish to Borrower or Guarantor with respect to the Revolving
Facility, promptly after sending the same to Borrower or Guarantor.
ARTICLE XII
AMENDMENT AND RESTATEMENT
     12.01. Amendment and Restatement. This Third Amended and Restated Secured
Revolving Credit Agreement completely amends and restates in its entirety that
certain Second Amended and Restated Secured Revolving Credit Agreement executed
by Borrower and Agent, dated September 30, 2005.

61



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.
[THE REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

62



--------------------------------------------------------------------------------



 



SIGNATURE PAGE OF WINDROSE MEDICAL PROPERTIES, L.P. TO
THIRD AMENDED AND RESTATED SECURED REVOLVING CREDIT
AGREEMENT

                      “BORROWER”    
 
                    WINDROSE MEDICAL PROPERTIES, L.P.,
a Virginia limited partnership    
 
                    By:   Windrose Medical Properties Trust, a Maryland
real estate investment trust, its general partner    
 
               
 
      By:   /s/ Daniel R. Loftus     
 
         
 
Daniel R. Loftus Executive Vice President    

     
STATE OF INDIANA
  )
 
  )     SS:
COUNTY OF MARION
  )

     Before me, a Notary Public in and for said County and State, personally
appeared Daniel R. Loftus, known to me to be the Executive Vice President of
Windrose Medical Properties Trust, a Maryland real estate investment trust, the
General Partner of WINDROSE MEDICAL PROPERTIES, L.P., a Virginia limited
partnership, and acknowledged the execution of the foregoing for and on behalf
of said real estate investment trust for and on behalf of said limited
partnership.
     Witness my hand and Notarial Seal, this 15th day of September, 2006.

         
 
  /s/ Sue E. Luben     
 
 
 
Notary Public — Signature    
 
       
 
  Sue E. Luben     
 
 
 
Notary Public — Printed    
 
       
My Commission Expires:
  My County of Residence:    
2/24/2013 
  Marion     
 
 
 
   

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE OF THE HUNTINGTON NATIONAL BANK TO THIRD
AMENDED AND RESTATED SECURED REVOLVING CREDIT AGREEMENT

                  “LENDER”    
 
                THE HUNTINGTON NATIONAL BANK, a national
banking association, individually and as agent for the Lenders    
 
           
 
  By:   /s/ Bradley D. Rust    
 
     
 
Bradley D. Rust, Vice President    

                 
Commitment:
  Revolving Facility   $ 50,000,000  
 
  LOC Facility   $ 3,000,000  

Percentage Interest: 100%

     
STATE OF INDIANA
  )
 
  )     SS:
COUNTY OF                     
  )

     Before me, a Notary Public in and for said County and State, personally
appeared Bradley D. Rust, known to me to be a Vice President of THE HUNTINGTON
NATIONAL BANK, a national banking association, and acknowledged the execution of
the foregoing for and on behalf of said national banking association.
     Witness my hand and Notarial Seal, this ___day of September, 2006.

         
 
 
 
Notary Public — Signature    
 
       
 
 
 
Notary Public — Printed    
 
       
My Commission Expires:
 
 
My County of Residence:    
 
       
 
 
 
   

 